Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 290-1 Filed: 12/09/19 Page: 1 of 70 PAGEID #:
                                    23768



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION

  OHIO A. PHILIP RANDOLPH                       )
  INSTUTUTE, et al.,                            )
                                                )
                Plaintiffs,                     )
                                                             Case No. 1:18-cv-357
                                                )
  v.                                            )
                                                )
  LARRY HOUSEHOLDER, et al.,                    )
                                                )
                Defendants.                     )
                                                )

                    DECLARATION OF PHILLIP J. STRACH, ESQ.
                        IN SUPPORT OF BILL OF COSTS


       1. My name is Phillip J. Strach. I am over the age of eighteen and am otherwise

  competent to testify to the facts set forth in this Declaration. All statements contained in

  this Declaration are true and correct and are based upon my personal knowledge.

       2. I am an attorney with the law firm of Ogletree, Deakins, Nash, Smoak, and

  Stewart, P.C. I am an attorney of record in the above-captioned case for Legislative

  Defendants Larry Obhof and Larry Householder. This case was dismissed on October 29,

  2019 [D.E. #287].

       3. Given the fact intensive nature of this case, both Plaintiffs and Legislative

  Defendants took numerous depositions. Plaintiffs and Defendants filed designations and

  Counter-Designations of these depositions with the Court at D.E. #230-D.E.- #230-52.

  Additionally, depositions of all experts were either taken or defended by Legislative

  Defendants. Portions of these transcripts were also attached to summary judgment
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 290-1 Filed: 12/09/19 Page: 2 of 70 PAGEID #:
                                    23769



  motions by Plaintiffs, Legislative Defendants and Intervenors, as well as other filings.

  Additionally, Plaintiffs' Experts Dr. Handley, Dr. Cho, Dr. Niven, Dr. Warshaw, and Mr.

   Cooper, Intervenor Expert Dr. Brune11, and Legislative Defendants' Experts Dr. Hood,

   and Dr. Thornton testified live at trial. In taking depositions and procuring the deposition

   transcripts and exhibits for filing with the Court, Legislative Defendants incurred a cost

  of $50,320.40. Attached hereto as Exhibit A are true and accurate copies of the invoices

  from TSG Reporting for the depositions mentioned above.

      4. Taking or defending the depositions mentioned above was reasonably necessary

  for Legislative Defendants' defense in this matter. As such, under 28 USC §1920(2)

  these fees are taxable by the Clerk.

      5. Legislative Defendants obtained trial and hearing transcripts for the purpose of

  trial and post-trial briefing. Legislative Defendants used these transcripts extensively in

  their brief filed on March 28, 2019. [D.E. #252-253]. An expedited, daily, copy of the

  transcript was necessary given the short amount of time between the end of trial (March

  13, 2019) and Defendants' March 28, 2019 briefing deadline.' A copy of the invoices for

  the trial and hearing transcripts are attached hereto as Exhibit B. The total cost incurred

  for trial transcripts is $6,185.90. Under 28 USC §1920(2) these fees are taxable by the

  Clerk.

      6. Legislative Defendants also made copies of materials where the copies were

  necessarily obtained for use in the case under 28 U.S.C. §1920(4).            The total cost




   All parties agreed to split the cost of this expedited, daily copy evenly.

                                                              2
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 290-1 Filed: 12/09/19 Page: 3 of 70 PAGEID #:
                                    23770


   incurred for producing these copies was $13,867.97. A true an accurate copy of the

   invoices for the production is attached hereto as Exhibit C.2

       7. Legislative Defendants also paid a fee to the Clerk for appeal which is taxable

  under 28 U.S.C. §1920(1). The total cost incurred for this fee is $505.00. A true and

  accurate copy of the receipt for that transaction is attached hereto as Exhibit D.

       8. Legislative Defendants also seek their appellate fees in the amount of $300.00 as

  decreed in D.E. # 288, also attached hereto for convenience as Exhibit E.

       9. The total amount of costs sought by Legislative Defendants as the prevailing party

  is $71,179.27

       10. The client was billed for these costs.



                              DECLARATION UNDER 28 U.S.C. § 1746

           I declare under penalty of perjury that the foregoing is true and correct.

  Executed this 9th day of December, 2019.




                                                                                                            41044955.1




  2 The invoices contain a charge for materials produced in anticipation of testimony of Legislative Defendants' expert
  Dr. Johnson. Legislative Defendants have subtracted the $87.15 cost from this invoice from the amount sought given
  that Dr. Johnson ultimately did not testify at trial.

                                                           3
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 290-1 Filed: 12/09/19 Page: 4 of 70 PAGEID #:
                                    23771




                             Exhibit A
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 290-1 Filed: 12/09/19 Page: 5 of 70 PAGEID #:
                                    23772




                              Worldwide - 24 Hours
                                                                                                             INVOICE
                                (877) 702-9580
                                (877)                                                                         DATE: 11/30/2018
                              www.tsgreporting.com                                                         INVOICE # 111518-658977
                                                                                                               JOB # 151256
REPORTING

Bill To:               Michael D. McKnight Esq.
                       Ogletree, Deakins, Nash, Smoak & Stewart, P,C,
                       4208 Six Forks Road, Suite 1100
                       Raleigh, NC 27609



CASE:                  Ohio A. Philip Randolph Institute v. Ryan Smith
WITNESS:               Alexis Danielle Oberdorf (30B6: Ohio State University Democrats)
DATE:                  11/15/2018
LOCATION:              Columbus, OH

Billing Comments / Instructions:                Exhibits shipped separately.




     SHIP VIA                  Email                   TERMS                    net 30


                            SERVICES                                      # PAGES / QTY              UNIT PRICE                AMOUNT
               Original & 1 Certified Transcript                                  124                     $4.45                  $551.80
              Reporter Appearance Fee / Hour                                      2.5                    $60.00                  $150.00
     Compressed / ASCII / Word Index - Complimentary                               1                     $45,00                    $0.00
          Exhibits - Scanned & Hyperlinked - B&W                                   94                     $0.15                   $14.10
  File Creation Fee - Hyperlinked Exhibits - Complimentary                         1                     $45.00                   $0.00
            Certified Transcript Sold Discount (1)                                124                    -$0.50                  -$62,00

                                                                                                    SUBTOTAL                    $653.90
                                                                                         SHIPPING & HANDLING                     $40.00
                                                                                                       TOTAL                    $693.90


           Please make all checks payable to: TSG Reporting, Inc.    Federal ID
              Remit by Mail to: TSG Reporting, Inc. PO Box 95568 Grapevine, TX 76099-9708
      For prompt payment processing, please include the invoice tf with your check. All balances In arrears will be assessed a late fee of
                        1.5% per month, not to exceed the legal limit. If you have any questions, please call TSG.
                                                THANK YOU FOR YOUR BUSINESS!
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 290-1 Filed: 12/09/19 Page: 6 of 70 PAGEID #:
                                    23773




                             Worldwide - 24 Hours
                                                                                                                    VO
                               (877) 702-9580                                                                DATE: 11/16/2018
                             www.tsgreporting.com                                                         INVOICE # 102418-801447
                                                                                                             JOB # 149902
REPORTING

Bill To:              Michael D. McKnight Esq.
                      Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
                      4208 Six Forks Road, Suite 1100
                      Raleigh, NC 27609



CASE:                 Ohio A. Philip Randolph Institute v. Ryan Smith
WITNESS:              Aaron J. Dagres
DATE:                 10/24/2018
LOCATION:             Columbus, OH

Billing Comments I Instructions:              Includes shipping for original transcript sent at end of read & sign period.
                                              Includes shipping for materials sent to witness for read & sign purposes.



     SHIP VIA                 Email                  TERMS                     net 30


                           SERVICES                                      # PAGES / QTY             UNIT PRICE                 AMOUNT
              Original & 1 Certified Transcript                                 193                     $4.95                  $955.35
             Reporter Appearance Fee I Hour                                     4.5                    $65.00                  $292.50
    Compressed / ASCII / Word Index - Complimentary                               1                    $45.00                   $0.00
         Exhibits - Scanned & Hyperlinked - B&W                                  36                     $0.25                   $9.00
         Exhibits - Scanned & Hyperlinked - Color                               14                      $1.00                  $14.00
 File Creation Fee - Hyperlinked Exhibits - Complimentary                        1                     $45.00                   $0.00

                                                                                                   SUBTOTAL                  $1,270.85
                                                                                        SHIPPING & HANDLING                   $80.00
                                                                                                      TOTAL                  $1,350.85


           Please make all checks payable to: TSG Reporting, Inc,    Federal ID
              Remit by Mail to: TSG Reporting, Inc. PO Box 95568 Grapevine, TX 76099-9708
     For prompt payment processing, please include the invoice # with your check, All balances in arrears will be assessed a late fee of
                       1.5% per month, not to exceed the legal limit. If you have any questions, please call TSG,
                                               THANK YOU FOR YOUR BUSINESS!
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 290-1 Filed: 12/09/19 Page: 7 of 70 PAGEID #:
                                    23774




                             Worldwide - 24 Hours
                                                                                                            NVOI C
                                                                                                           INVOICE
                               (877) 702-9580                                                               DATE: 11/26/2018
                             www.tsgreporting.com                                                        INVOICE # 110118-801737
                                                                                                            JOB # 150287
REPORTING

Bill To:              Michael D. McKnight Esq.
                      Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
                      4208 Six Forks Road, Suite 1100
                      Raleigh, NC 27609



CASE:                 Ohio A. Philip Randolph Institute v, Ryan Smith
WITNESS:              Douglas J. Burks / Nathaniel Simon
DATE:                 11/1/2018
LOCATION:             Cincinnati, OH

Billing Comments I/ Instructions:             Includes shipping for original transcript sent at end of read & sign period.




     SHIP VIA                 Email                   TERMS                    net 30


                           SERVICES                                      # PAGES / QTY             UNIT PRICE                AMOUNT
              Original & 1 Certified Transcript                                 222                    $4.75                 $1,054.50
             Original Transcript - 6 Day Delivery                               222                     $2.40                 $532.80
              Reporter Appearance Fee / Hour                                    6.5                    $70.00                 $455.00
               Reporter Waiting Time / Hour                                      1                    $150.00                 $150.00
    Compressed / ASCII / Word Index - Complimentary                               2                   $45.00                   $0.00
                                                                                                                               $0,00
         Exhibits - Scanned & Hyperlinked - B&W                                  53                    $0.25                  $13.25
         Exhibits - Scanned & Hyperlinked - Color                                 8                    $1.00                   $8.00
 File Creation Fee - Hyperlinked Exhibits - Complimentary
 He                                                                              1                    $45.00                   $0.00

                                                                                                      SUBTOTAL               $2,213.55
                                                                                        SI
                                                                                        51IIPPNG-&-HANDLING
                                                                                           II-PPING--&-HANDLING -             $80-
                                                                                                                              $80:00-
                                                                                                                                  .00.
                                                                                                         TOTAL               $2,293.55


           Please make all checks payable to: TSG Reporting, Inc.    Federal ID
              Remit by Mail to: TSG Reporting, Inc. PO Box 95568 Grapevine, TX 76099-9708
     For prompt payment processing, please include the invoice # with your check. All balances in arrears will be assessed a late fee of
                       1,5% per month, not to exceed the legal limit. If you have any questions, please call TSG.
                                               THANK YOU FOR YOUR BUSINESS!
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 290-1 Filed: 12/09/19 Page: 8 of 70 PAGEID #:
                                    23775




                              1:. rldwide -d 24 Hours
                              Worldwide
                                                                                                             NVOICE
                                                                                                            INVOICE
                                  (877) 702-9580                                                              DATE: 11/28/2018
                                                                                                           INVOICE # 111018-658606
                              www.tsgreportinig.com
                              www.tsgreporting.com
                                                                                                              JOB # 150290
REPORTING

Bill To:               Michael D. McKnight Esq.
                       Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
                       4208 Six Forks Road, Suite 1100
                       Raleigh, NC 27609




CASE:                  Ohio A. Philip Randolph Institute v. Ryan Smith
WITNESS:               Gabrielle Jackson (3086: Northeast Ohio Young Black Democrats)
DATE:                  11/10/2018
LOCATION:              Cleveland, OH

Billing Comments / Instructions:               Includes shipping for original transcript sent at end of read & sign period.
                                               Exhibits shipped separately.



     SHIP VIA                  Email                   TERMS                    net 30


                            SERVICES                                      # PAGES / QTY             UNIT PRICE                 AMOUNT
              Original & 1 Certified Transcript                                   98                     $4.45                  $436.10
           Original Transcript - Weekend Pages                                    98                     $2.00                  $196.00
                      Rough Transcript                                            98                     $1.50                  $147.00
        Reporter Appearance Fee / Weekend Hour                                    2,5                   $82.50                  $206.25
    Compressed / ASCII / Word Index - Complimentary                                1                    $45.00                   $0.00
         Exhibits - Scanned & Hyperlinked - B&W                                    4                     $0.15                   $0.60
 File Creation Fee - Hyperlinked Exhibits - Complimentary                          1                    $45.00                   $0.00
           Certified Transcript Sold Discount (1)                                 98                    -$0.50                  -$49.00

                                                                                                   SUBTOTAL                     $936.95
                                                                                         SHIPPNG & HANDLING-                     $80-.00
                                                                                                                                $80;00
                                                                                                      TOTAL                    $1,016.95


           Please make all checks payable to: TSG Reporting, Inc.    Federal ID
              Remit by Mail to: TSG Reporting, Inc. PO Box 95568 Grapevine, TX 76099-9708
      For prompt payment processing, please include the invoice # with your check. All balances in arrears will be assessed a late fee of
                        1.5% per month, not to exceed the legal limit. If you have any questions, please call TSG.
                                                THANK YOU FOR YOUR BUSINESS!
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 290-1 Filed: 12/09/19 Page: 9 of 70 PAGEID #:
                                    23776




                               forldwide - 24 Hours
                                                                                                               NVOICE
                                 (877) 702-9580                                                              DATE: 11/30/2018
                              www.tsgreporting.com                                                        INVOICE # 111618-658979
                                                                                                             JOB # 151260
REPORTING

Bill To:               Michael D. McKnight Esq.
                       Ogletree, Deakins, Nash, Smoak & Stewart, PL.
                       4208 Six Forks Road, Suite 1100
                       Raleigh, NC 27609




CASE:                  Ohio A. Philip Randolph Institute v. Ryan Smith
WITNESS:               Jennifer M. Miller / Andre Washington
DATE:                  11/16/2018
LOCATION:              Columbus, OH

Billing Comments / Instructions:               Includes shipping for original transcript sent at end of read & sign period.
                                               Exhibits shipped separately.



     SHIP VIA                  Email                  TERMS                     net 30


                            SERVICES                                      # PAGES / QTY             UNIT PRICE                AMOUNT
               Original & 1 Certified Transcript                                 332                     $4.45                $1,477.40
              Reporter Appearance Fee / Hour                                      8                     $60.00                 $480,00
     Compressed / ASCII / Word Index - Complimentary                               2                    $45.00                  $0.00
          Exhibits - Scanned & Hyperlinked - B&W                                 162                     $0.15                  $24.30
          Exhibits - Scanned & Hyperlinked - Color                                33                     $0.25                  $8.25
  File Creation Fee - Hyperlinked Exhibits - Complimentary                        1                     $45.00                  $0.00
            Certified Transcript Sold Discount (1)                               332                    -$0.50                -$166.00

                                                                                                    SUBTOTAL                  $1,823.95
                                                                                         SHIPPING & HANDLING                   $100.00
                                                                                                       TOTAL                  $1-,923.95


           Please make all checks payable to: TSG Reporting, Inc.    Federal ID
              Remit by Mail to: TSG Reporting, Inc. PO Box 95568 Grapevine, TX 76099-9708
      For prompt payment processing, please include the invoice # with your check. All balances In arrears will be assessed a late fee of
                        1.5% per month, not to exceed the legal limit. If you have any questions, please call TSG.
                                                THANK YOU FOR YOUR BUSINESS!
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 290-1 Filed: 12/09/19 Page: 10 of 70 PAGEID #:
                                     23777




                                Worldwide - 24 Hours
                                                                                                             INVOICE
                                 (877) 702-9580                                                               DATE: 12/12/2018
                                ww.tsgreporting.com                                                        INVOICE tt 111918-802326
                                                                                                              JOB it 151262
REPORTING

 Bill To:               Michael D. McKnight Esq.
                        Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
                        4208 Six Forks Road, Suite 1100
                        Raleigh, NC 27609



 CASE:                  Ohio A. Philip Randolph Institute v. Ryan Smith
 WITNESS:               Sarah Marie Inskeep / Teresa Anne Thobaben
 DATE:                  11/19/2018
 LOCATION:              Columbus, OH

 Billing Comments / Instructions:               Includes shipping for original transcript sent at end of read & sign period.
                                                Exhibits shipped separately.



      SHIP VIA                  Email                  TERMS                     net 30


                             SERVICES                                      # PAGES I QTY             UNIT PRICE                AMOUNT
                Original & 1 Certified Transcript                                 167                     $4.45                  $743.15
               Reporter Appearance Fee / Hour                                       5                    $60.00                  $300.00
      Compressed / ASCII / Word Index - Complimentary                               2                    $45,00                   $0.00
           Exhibits - Scanned & Hyperlinked - B&W                                  60                     $0.15                   $9.00
   File Creation Fee - Hyperlinked Exhibits - Complimentary                        1                     $45.00                   $0.00
             Certified Transcript Sold Discount (1)                               167                    -$0.50                  -$83.50

                                                                                                     SUBTOTAL                   $968.65
                                                                                          SHIPPING & HANDLING                   $80.00
                                                                                                        TOTAL                  $1,048.65


            Please make all checks payable to: TSG Reporting, Inc.    Federal ID
               Remit by Mail to: TSG Reporting, Inc. PO Box 95568 Grapevine, TX 76099-9708
       For prompt payment processing, please include the invoice # with your check. All balances in arrears will be assessed a late fee of
                         1,5% per month, not to exceed the legal limit. If you have any questions, please call ISO,
                                                 THANK YOU FOR YOUR BUSINESS!
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 290-1 Filed: 12/09/19 Page: 11 of 70 PAGEID #:
                                     23778




                               Worldwide - 24 Hours
                                                                                                            INVOICE
                                 (877) 702-9580                                                               DATE: 12/12/2018
                               www.tsgreporting.com                                                        INVOICE # 112818-802329
                                                                                                               JOB # 149798
REPORTING

 Bill To:               Michael D. McKnight Esq.
                        Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
                        4208 Six Forks Road, Suite 1100
                        Raleigh, NC 27609




 CASE:                  Ohio A. Philip Randolph Institute v. Ryan Smith
 WITNESS:               John Morgan
 DATE:                  11/28/2018
 LOCATION:              Washington, DC

 Billing Comments I Instructions:               Exhibits shipped separately.




      SHIP VIA                  Email                  TERMS                    net 30


                             SERVICES                                     # PAGES / QTY             UNIT PRICE                AMOUNT
                      Certified Transcript                                        163                    $3.45                 $562.35
     Compressed / ASCII / Word Index - Complimentary                               1                    $45.00                  $0.00
          Exhibits - Scanned & Hyperlinked - B&W                                  318                    $0.15                 $47.70
          Exhibits - Scanned & Hyperlinked - Color                                13                    $0.25                   $3.25
  File Creation Fee - Hyperlinked Exhibits - Complimentary                         1                    $45.00                  $0.00

                                                                                                    SUBTOTAL                   $613.30
                                                                                         SHIPPING & HANDLING                   $40.00
                                                                                                       TOTAL                   $653.30


            Please make all checks payable to: TSG Reporting, Inc.    Federal ID
               Remit by Mail to: TSG Reporting, Inc. PO Box 95568 Grapevine, TX 76099-9708
       For prompt payment processing, please include the invoice # with your check, All balances in arrears wit be assessed a late fee of
                         1,6% per month, not to exceed the legal limit. If you have any questions, please call TSG.
                                                 THANK YOU FOR YOUR BUSINESS!
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 290-1 Filed: 12/09/19 Page: 12 of 70 PAGEID #:
                                     23779




                               Worldwide - 24 Hours
                                                                                                            INVOICE
                                (877) 702-9580                                                                DATE: 12/12/2018
                               ww.tsgreporting.com                                                         INVOICE # 113018-802378
                                                                                                              JOB # 151916
 REPORTING

 Bill To:              Michael D. McKnight Esq.
                       Ogletree, Deakins, Nash, Smoak & Stewart, P.C,
                       4208 Six Forks Road, Suite 1100
                       Raleigh, NC 27609



 CASE:                 Ohio A. Philip Randolph Institute v. Ryan Smith
 WITNESS:              Christopher Warshaw Ph.D.
 DATE:                 11/30/2018
 LOCATION:             Washington, DC

 Billing Comments / Instructions:               Includes shipping for original transcript sent at end of read & sign period.
                                                Exhibits shipped separately.



      SHIP VIA                 Email                  TERMS                     net 30


                            SERVICES                                      # PAGES / QTY              UNIT PRICE                AMOUNT
               Original & 1 Certified Transcript                                 202                     $4.75                  $959.50
             Reporter Appearance Fee / Session                                    2                     $55,00                  $110.00
     Compressed / ASCII / Word Index - Complimentary                              1                     $45.00                   $0.00
          Exhibits - Scanned & Hyperlinked - Color                               239                     $0,25                  $59.75
  File Creation Fee - Hyperlinked Exhibits - Complimentary                        1                     $45,00                   $0.00
            Certified Transcript Sold Discount (2)                               404                    -$0,50                 -$202.00

                                                                                                    SUBTOTAL                   $927.25
                                                                                         SHIPPING & HANDLING                   $90.00
                                                                                                       TOTAL                  $1,017.25


            Please make all checks payable to: TSG Reporting, Inc.    Federal ID
               Remit by Mail to: TSG Reporting, Inc. PO Box 95568 Grapevine, TX 76099-9708
      For prompt payment processing, please include the Invoice # with your check. All balances in arrears will be assessed a late fee of
                        1,6% per month, not to exceed the legal limit. If you have any questions, please call TSG.
                                                THANK YOU FOR YOUR BUSINESS!
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 290-1 Filed: 12/09/19 Page: 13 of 70 PAGEID #:
                                     23780



                                                                                                                                  I
                               Worldwide - 24 Hours
                                 (877) 702-9580                                                               DATE: 12/14/2018
                                                                                                           INVOICE # 113018-802428
                               www.tsgreporting.com
                                                                                                               JOB # 151725
REPORTING

 Bill To:               Michael D. McKnight Esq.
                        Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
                        4208 Six Forks Road, Suite 1100
                        Raleigh, NC 27609




 CASE:                  Ohio A. Philip Randolph Institute v. Ryan Smith
 WITNESS:               Linda Goldenhar / Larry Nadler
 DATE:                  11/30/2018
 LOCATION:              Cincinnati, OH

 Billing Comments / Instructions:               Includes shipping for original transcript sent at end of read & sign period.
                                                Exhibits shipped separately.



      SHIP VIA                  Email                  TERMS                     net 30


                             SERVICES                                      # PAGES / QTY             UNIT PRICE                AMOUNT
                Original & 1 Certified Transcript                                 192                     $4.45                  $854.40
               Reporter Appearance Fee / Hour                                      6                     $65.00                  $390.00
      Compressed / ASCII / Word Index - Complimentary                              2                     $45.00                   $0.00
           Exhibits - Scanned & Hyperlinked - B&W                                  5                      $0.15                   $0.75
           Exhibits - Scanned & Hyperlinked - Color                               13                      $0.25                   $3.25
   File Creation Fee - Hyperlinked Exhibits - Complimentary                        1                     $45.00                   $0.00
             Certified Transcript Sold Discount (2)                               384                    -$0.50                 -$192.00

                                                                                                     SUBTOTAL               $1,056.40
                                                                                          SHIPPING & HANDLING                  $80.00
                                                                                                        TOTAL.... ..............$1,136.40.._



            Please make all checks payable to: TSG Reporting, Inc.    Federal ID
               Remit by Mail to: TSG Reporting, Inc. PO Box 95568
                                                            95668 Grapevine, TX 76099-9708
       For prompt payment processing, please Include the Invoice # with your check, All balances In arrears will be assessed a late fee of
                         1.5% par month, not to exceed the legal limit. If you have any questions, please call TSG.
                                                 THANK YOU FOR YOUR BUSINESS!
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 290-1 Filed: 12/09/19 Page: 14 of 70 PAGEID #:
                                     23781




                               Worldwide - 24 Hours
                                                                                                                         -DICE
                                 (877) 702-9580                                                               DATE: 12/18/2018
                                                                                                           INVOICE # 120318-659509
                               www.tsgreporting.com
                                                                                                              JOB # 149801
REPORTING

 Bill To:               Michael D. McKnight Esq.
                        Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
                        4208 Six Forks Road, Suite 1100
                        Raleigh, NC 27609




 CASE:                  Ohio A, Philip Randolph Institute v. Ryan Smith
 WITNESS:               James Daniel Jordan
 DATE:                  12/3/2018
 LOCATION:              Washington, DC

 Billing Comments / Instructions:               Exhibits shipped separately.




      SHIP VIA                  Email                  TERMS                     net 30


                             SERVICES                                      # PAGES / QTY             UNIT PRICE                AMOUNT
                      Certified Transcript                                        128                    $3.45                  $441.60
     Compressed / ASCII / Word Index - Complimentary                               1                     $45.00                  $0.00
          Exhibits - Scanned & Hyperlinked - B&W                                  13                      $0.15                  $1.95
  File Creation Fee - HyperlInked Exhibits - Complimentary                         1                     $45.00                  $0.00

                                                                                                     SUBTOTAL                   $443.55
                                                                                          SHIPPING & HANDLING                   $40.00
                                                                                                        TOTAL                   $483.55


           Please make all-checks
        ---Pleaser-rnake-all      payabte-to. TSG-Reporting, Inc.
                           -checkspayabte-to:-TSG-Reporting, tnc,    Federal lD
                                                                              tD-
              Remit by Mail to: TSG Reporting, Inc. PO Box 95568 Grapevine, TX 76099-9708
       For prompt payment processing, please include the Invoice # with your check. All balances in arrears will be assessed a late fee of
                         1.6% per month, not to exceed the legal limit. If you have any questions, please call TSG.
                                                 THANK YOU FOR YOUR BUSINESS!
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 290-1 Filed: 12/09/19 Page: 15 of 70 PAGEID #:
                                     23782




                              Worldwide - 24 Hours
                                                                                                            INVOICE
                                (877) 702-9580                                                               DATE: 12/19/2018
                              www.tsgreporting.com                                                        INVOICE # 120318-659579
                                                                                                             JOB # 151953
REPORTING

 BM To:                Michael D. McKnight Esq.
                       Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
                       4208 Six Forks Road, Suite 1100
                       Raleigh, NC 27609




 CASE:                 Ohio A. Philip Randolph Institute v. Ryan Smith
 WITNESS:              Kathryn Deitsch
 DATE:                 12/3/2018
 LOCATION:             Columbus, OH

 Billing Comments / Instructions:              Exhibits shipped separately.




     SHIP VIA                  Email                  TERMS                     net 30


                            SERVICES                                      # PAGES / QTY              UNIT PRICE                AMOUNT
               Original & 1 Certified Transcript                                 113                     $4.45                  $502.85
              Reporter Appearance Fee / Hour                                      3                     $60.00                  $180.00
     Compressed / ASCII / Word Index - Complimentary                              1                     $45.00                   $0.00
          Exhibits - Scanned & Hyperlinked - B&W                                  56                     $0.15                   $8.40
  File Creation Fee - Hyperlinked Exhibits - Complimentary                        1                     $45.00                   $0,00
            Certified Transcript Sold Discount (2)                               226                    -$0.50                 -$113.00

                                                                                                    SUBTOTAL                    $578.25
                                                                                         SHIPPING & HANDLING                     $50.00
                                                                                                       TOTAL                    $628.25


          Please make all checks payable to: TSG Reporting, Inc.    Federal ID
             Remit by Mail to: TSG Reporting, Inc. PO Box 95568 Grapevine, TX 76099-9708
      For prompt payment processing, please include the Invoice # with your check. All balances In arrears will be assessed a late fee of
                        1.5% per month, not to exceed the legal limit. If you have any questions, please call TSG.
                                                THANK YOU FOR YOUR BUSINESS!
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 290-1 Filed: 12/09/19 Page: 16 of 70 PAGEID #:
                                     23783




                               Worldwide - 24 Hours
                                                                                                                             3ICE
                                 (877) 702-9580                                                               DATE: 12/14/2018
                                                                                                           INVOICE # 120318-802384
                               www.tsgreporting.com
                                                                                                              JOB # 149790
REPORTING

 Bill To:               Michael D. McKnight Esq.
                        Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
                        4208 Six Forks Road, Suite 1100
                        Raleigh, NC 27609



 CASE:                  Ohio A. Philip Randolph Institute v. Ryan Smith
 WITNESS:               Steven J. Chabot
 DATE:                  12/3/2018
 LOCATION:              Washington, DC

Billing Comments / Instructions:                Exhibits shipped separately.




      SHIP VIA                  Email                   TERMS                    net 30


                             SERVICES                                      # PAGES I QTY             UNIT PRICE                 AMOUNT
                      Certified Transcript                                        152                     $3.45                  $524.40
     Compressed / ASCII / Word Index - Complimentary                               1                     $45.00                   $0.00
          Exhibits - Scanned & Hyperlinked - B&W                                  49                      $0.15                   $7.35
          Exhibits - Scanned & Hyperlinked - Color                                35                      $0.25                   $8.75
  File Creation Fee - Hyperlinked Exhibits - Complimentary                         1                     $45.00                   $0.00

                                                                                                     SUBTOTAL                   $540.50
                                                                                          SHIPPING & HANDLING                   $40.00
                                                                                                        TOTAL                   $580.50


            Please make all checks payable to: TSG Reporting, Inc.    Federal ID
               Remit by Mail to: TSG Reporting, Inc. PO Box 95568 Grapevine, TX 76099-9708
       For prompt payment processing, please include the Invoice # with your check. All balances in arrears will be assessed a late fee of
                         1.5% per month, not to exceed the legal limit. If you have any questions, please call TSG.
                                                 THANK YOU FOR YOUR BUSINESS!
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 290-1 Filed: 12/09/19 Page: 17 of 70 PAGEID #:
                                     23784




                               Worldwide - 24 HEWS
                                (877) 702-9580
                                       7O2-95B0                                                             DATE: 12/14/2018
                                                                                                         INVOICE 14 120418-693379
                               ww.tsgreporting,com
                                                                                                             JOB # 149802
 REPORTING

 Bill To:               Michael D. McKnight Esq.
                        Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
                        4208 Six Forks Road, Suite 1100
                        Raleigh, NC 27609




 CASE:                  Ohio A. Philip Randolph Institute v. Ryan Smith
 WITNESS:               Adam Kincaid
 DATE:                  12/4/2018
 LOCATION:              Washington, DC

 Billing Comments / Instructions:




      SHIP VIA               Overnight                 TERMS                   net 30


                             SERVICES                                    # PAGES / QTY             UNIT PRICE                AMOUNT
                      Certified Transcript                                       247                    $3.45                 $852.15
             Certified Transcript - 5 Day Delivery                               247                    $2.10                 $518.70
     Compressed / ASCII / Word Index - Complimentary                              1                    $45.00                  $0.00
          Exhibits - Scanned & Hyperlinked - B&W                                 41                    $0.15                   $6.15
          Exhibits - Scanned & Hyperlinked - Color                               39                     $0.25                  $9.75
  File Creation Fee - Hyperlinked Exhibits - Complimentary                        1                    $45.00                  $0.00

                                                                                                       SUBTOTAL              $1,386.75
                                                                                        SHIPPING & HANDLING                   $40.00
                                                                                                            TOTAL            $1,426.75


         Please make all checks payable to: TSG Reporting, Inc.     Federal ID
            Remit by Mail to: TSG Reporting, Inc. PO Box 95568  Grapevine, TX 76099-9708
      For prompt payment processing, please include the invoice # with your check. All balances in arrears will be assessed a late fee of
                        1.5% per month, not to exceed the legal limit. if you have any questions, please call TSG,
                                                THANK YOU FOR YOUR BUSINESS!
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 290-1 Filed: 12/09/19 Page: 18 of 70 PAGEID #:
                                     23785




                               Worldwide - 24 Hours
                                              hours
                                                                                                             INVOICE
                                 (877) 702-9580                                                                DATE: 12/26/2018
                                                                                                            INVOICE # 120518-659853
                               www.tsgreporting.com
                                                                                                               JOB # 151951
REPORTING

 Bill To:               Michael D. McKnight Esq.
                        Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
                        4208 Six Forks Road, Suite 1100
                        Raleigh, NC 27609




 CASE:                  Ohio A. Philip Randolph Institute v. Ryan Smith
 WITNESS:               Beth Hutton / Liz Myer
 DATE:                  12/5/2018
                        12/6/2018
 LOCATION:              Cleveland, OH

 Billing Comments / Instructions:               Exhibits shipped separately.
                                                Includes shipping for original transcript sent at end of read & sign period.



      SHIP VIA                  Email                   TERMS                    net 30


                             SERVICES                                      # PAGES / CITY
                                                                                     QTY             UNIT PRICE                 AMOUNT
               Original & 1 Certified Transcript                                  156                     $4.45                  $694.20
                       Rough Transcript                                           156                     $1.50                  $234.00
              Reporter Appearance Fee / Hour                                      4.5                    $55.00                  $247,50
     Compressed / ASCII / Word Index - Complimentary                               2                     $45.00                    $0.00
          Exhibits - Scanned & Hyperlinked - B&W                                   2                      $0.15                    $0.30
  File Creation Fee - Hyperlinked Exhibits - Complimentary                         1                     $45,00                    $0.00
            Certified Transcript Sold Discount (1)                                156                    -$0.50                  •-$78.00
                                                                                                                                 -$78.00

                                                                                                     SUBTOTAL                  $1,098.00
                                                                                          SHIPPING & HANDLING                   $80.00
                                                                                                        TOTAL                  $1,178.00
                                                                                                                               $1;178.00


            Please make all checks payable to: TSG Reporting, Inc.    Federal ID
               Remit by Mail to: TSG Reporting, Inc. PO Box 95568 Grapevine, TX 76099-9708
       For prompt payment processing, please include the invoice # with your check. All balances In arrears will be assessed a late fee of
                         1.5% per month, not to exceed the legal limit. If you have any questions, please call TSG.
                                                 THANK YOU FOR YOUR BUSINESS!
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 290-1 Filed: 12/09/19 Page: 19 of 70 PAGEID #:
                                     23786




                              Worldwide - 24 Hours
                                                                                                                                     CE
                                (877) 702-9580                                                                DATE: 12/19/2018
                                                                                                           INVOICE # 120618-659583
                              www.tsgreporting.com                                                             JOB # 149803
REPORTING

 Bill To:               Michael D. McKnight Esq.
                        Ogletree, Deakins, Nash, Smoak & Stewart, P,C,
                        4208 Six Forks Road, Suite 1100
                        Raleigh, NC 27609




 CASE:                  Ohio A. Philip Randolph Institute v. Ryan Smith
 WITNESS:               Matt Schuler
 DATE:                  12/6/2018
 LOCATION:              Columbus, OH

 Billing Comments / Instructions:               Exhibits shipped separately,




      SHIP VIA                  Email                  TERMS                     net 30


                             SERVICES                                      # PAGES / QTY             UNIT PRICE                AMOUNT
                       Certified Transcript                                       177                     $3.45                 $610.65
      Compressed / ASCII / Word Index - Complimentary                              1                     $45.00                  $0.00
           Exhibits - Scanned & Hyperlinked - B&W                                  63                     $0.15                  $9.45
   File Creation Fee - Hyperlinked Exhibits - Complimentary                        1                     $45.00                  $0.00

                                                                                                     SUBTOTAL                   $620.10
                                                                                          SHIPPING & HANDLING                   $40.00
                                                                                                        TOTAL                   $660.10


            Please make all checks payable to: TSG Reporting, Inc.    Federal -ID
               Remit by Mail to: TSG Reporting, Inc. PO Box 95568 Grapevine, TX 76099-9708
       For prompt payment processing, please include the invoice # with your check. All balances in arrears will be assessed a late fee of
                         1.5% per month, not to exceed the legal limit, If you have any questions, please call TSG.
                                                 THANK YOU FOR YOUR BUSINESS!
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 290-1 Filed: 12/09/19 Page: 20 of 70 PAGEID #:
                                     23787




                               Worldwide - 24 Hours
                                                                                                              NVOICE
                                                                                                             INVOICE
                                 (877) 702-9580                                                                DATE: 12/26/2018
                                                                                                            INVOICE # 120618-659855
                               www.tsgreporting.com
                                                                                                                JOB # 151952
REPORTING

 Bill To:               Michael D. McKnight Esq.
                        Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
                        4208 Six Forks Road, Suite 1100
                        Raleigh, NC 27609



 CASE:                  Ohio A. Philip Randolph Institute v. Ryan Smith
 WITNESS:               Tristan Rader/ Mark Griffiths
 DATE:                  12/6/2018
 LOCATION:              Cleveland, OH

 Billing Comments I/ Instructions:              Exhibits shipped separately.
                                                Includes shipping for original transcript sent at end of read & sign period.



      SHIP VIA                  Email                   TERMS                    net 30


                             SERVICES                                      # PAGES I/ QTY             UNIT PRICE                AMOUNT
               Original & 1 Certified Transcript                                  253                     $4.45                 $1,125.85
                       Rough Transcript                                           253                     $1.50                  $379.50
              Reporter Appearance Fee / Hour                                      5,5                    $55.00                  $302.50
     Compressed / ASCII / Word Index - Complimentary                               2                     $45,00                   $0.00
          Exhibits - Scanned & Hyperlinked - B&W                                   20                     $0.15                   $3.00
          Exhibits - Scanned & Hyperlinked - Color                                 4                      $0.25                   $1.00
  File Creation Fee - Hyperlinked Exhibits - Complimentary                         1
                                                                                   'I                    $45.00                   $0.00
            Certified Transcript Sold Discount (1)                                253                    -$0.50                 -$126.50

                                                                                                     SUBTOTAL                  $1,685.35
                                                                                         -SHIPPING & HANDLING                   $90.00-
                                                                                                        TOTAL                  $1,775.35


            Please make all checks payable to: TSG Reporting, Inc.    Federal ID
               Remit by Mail to: TSG Reporting, Inc. PO Box 95568 Grapevine, TX 76099-9708
       For prompt payment processing, please include the invoice # with your check. All balances in arrears will be assessed a late fee of
                         1.5% per month, not to exceed the legal limit. If you have any questions, please call TSG,
                                                                                                                TSG.
                                                 THANK YOU FOR YOUR BUSINESS!
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 290-1 Filed: 12/09/19 Page: 21 of 70 PAGEID #:
                                     23788




                               Worldwide - 24 Hours
                                                                                                            INVOICE
                                 (877) 702-9580                                                               DATE: 12/24/2018
                                                                                                           INVOICE # 120718-659802
                               www.tsgreporting.com                                                           JOB # 149804
REPORTING

 Bill To:               Michael D. McKnight Esq.
                        Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
                        4208 Six Forks Road, Suite 1100
                        Raleigh, NC 27609




 CASE:                  Ohio A. Philip Randolph Institute v. Ryan Smith
 WITNESS:               Keith Faber
 DATE:                  12/7/2018
 LOCATION:              Columbus, OH

 Billing Comments I Instructions:               Exhibits shipped separately.




      SHIP VIA                  Email                  TERMS                     net 30


                             SERVICES                                      # PAGES I QTY             UNIT PRICE                AMOUNT
                       Certified Transcript                                       247                    $3.45                  $852.15
      Compressed / ASCII / Word Index - Complimentary                              1                     $45.00                  $0.00
           Exhibits - Scanned & Hyperlinked - B&W                                 158                    $0.15                  $23.70
           Exhibits - Scanned & Hyperlinked - Color                                20                    $0.25                   $5.00
   File Creation Fee - Hyperlinked Exhibits - Complimentary                        1                     $45.00                  $0.00

                                                                                                     SUBTOTAL                   $880.85
                                                                                          SHIPPING & HANDLING                    $40.00
                                                                                                        TOTAL                   $920.85


            Please make all checks payable to: TSG Reporting, Inc.    Federal ID
               Remit by Mail to: TSG Reporting, Inc. PO Box 95568 Grapevine, TX 76099-9708
       For prompt payment processing, please include the invoice # with your check. All balances in arrears will be assessed a late fee of
                         1.5% per month, not to exceed the legal limit. If you have any questions, please call TSG,
                                                 THANK YOU FOR YOUR BUSINESS!
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 290-1 Filed: 12/09/19 Page: 22 of 70 PAGEID #:
                                     23789




                              Worldwide - 24 Hours
                                                                                                            INVOICE
                                (877) 702-9580                                                                DATE: 12/19/2018
                                                                                                           INVOICE # 120718-802537
                              www.tsgreporting.com
                                                                                                              JOB # 151503
REPORTING

 Bill To:              Michael D. McKnight Esq.
                       Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
                       4208 Six Forks Road, Suite 1100
                       Raleigh, NC 27609




 CASE:                 Ohio A. Philip Randolph Institute v. Ryan Smith
 WITNESS:              Clark Bensen
 DATE:                 12/7/2018
 LOCATION:             Washington, DC

 Billing Comments / Instructions:               Exhibits shipped separately.




      SHIP VIA                  Email                  TERMS                    net 30


                            SERVICES                                       # PAGES I QTY             UNIT PRICE                AMOUNT

                       Certified Transcript                                       182                     $3.45                 $627,90
      Compressed / ASCII / Word Index - Complimentary                              1                     $45.00                  $0.00
           Exhibits - Scanned & Hyperlinked - B&W                                  80                     $0.15                 $12.00
           Exhibits - Scanned & Hyperlinked - Color                                22                     $0.25                  $5.50
   File Creation Fee - Hyperlinked Exhibits - Complimentary                        1                     $45.00                  $0,00

                                                                                                    SUBTOTAL                    $645.40
                                                                                         SHIPPING & HANDLING                     $40.00
                                                                                                       TOTAL                    $685.40



            Please make all checks payable to: TSG Reporting, Inc.     Federal ID
               Remit by Mail to: TSG Reporting, Inc. PO Box 95568  Grapevine, TX 76099-9708
       For prompt payment processing, please Include the Invoice # with your check. All balances in arrears will be assessed a late fee of
                         1.6% per month, not to exceed the legal limit. If you have any questions, please call TSG.
                                                 THANK YOU FOR YOUR BUSINESS!
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 290-1 Filed: 12/09/19 Page: 23 of 70 PAGEID #:
                                     23790



                               Worldwide - 24 Hours
                                                                                                            INVOICE
                                 (877) 702-9580                                                               DATE: 12/24/2018
                               www.tsgreporting.com                                                        INVOICE # 121018-659805
                                                                                                              JOB it 152550
REPORTING

 Bill To:               Michael D. McKnight Esq.
                        Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
                       4208 Six Forks Road, Suite 1100
                       Raleigh, NC 27609



 CASE:                 Ohio A. Philip Randolph Institute v, Ryan Smith
 WITNESS:              Janet R. Thornton, Ph.D.
 DATE:                 12/10/2018
 LOCATION:             Chicago, IL

 Billing Comments Instructions:                 Exhibits shipped separately.




      SHIP VIA                  Email                  TERMS                    net 30


                            SERVICES                                      # PAGES / QTY             UNIT PRICE                 AMOUNT
                      Certified Transcript                                       237                     $3.45                  $817.65
                       Rough Transcript                                          237                     $1.75                  $414.75
     ,Compressed / ASCII / Word Index - Complimentary                             1                     $45.00                   $0.00
          Exhibits - Scanned & Hyperlinked - B&W                                 104                     $0.15                   $15.60
          Exhibits - Scanned & Hyperlinked - Color                                9                      $0,25                   $2.25
  File Creation Fee - Hyperlinked Exhibits - Complimentary                        1                     $45.00                   $0,00

                                                                                                    SUBTOTAL                  $1,250,25
                                                                                         SHIPPING & HANDLING                   $40.00
                                                                                                       TOTAL                  $1,290.25


            Please make all checks payable to: TSG Reporting, Inc.    Federal ID
               Remit by Mail to: TSG Reporting, Inc. PO Box 95568 Grapevine, TX 76099-9708
      For prompt payment processing, please include the invoice # with your check. All balances in arrears will be assessed a late fee of
                        1.5% per month, not to exceed the legal limit. If you have any questions, please call TSG,
                                                THANK YOU FOR YOUR BUSINESS!
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 290-1 Filed: 12/09/19 Page: 24 of 70 PAGEID #:
                                     23791




                               Worldwide - 24 Hours
                                 (877) 702-9580                                                                DATE: 12/26/2018
                               www.tsgreporting.com                                                         INVOICE # 121118-659861
                                                                                                               JOB # 151982
REPORTING

 Bill To:               Michael D. McKnight Esq.
                        Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
                        4208 Six Forks Road, Suite 1100
                        Raleigh, NC 27609




 CASE:                  Ohio A, Philip Randolph Institute v. Ryan Smith
 WITNESS:               Keary McCarthy
 DATE:                  12/11/2018
 LOCATION:              Columbus, OH

 Billing Comments I Instructions:               Exhibits shipped separately.




      SHIP VIA                  Email                   TERMS                    net 30


                             SERVICES                                      # PAGES / QTY             UNIT PRICE                 AMOUNT
                      Certified Transcript                                        175                    $3.45                   $603.75
     Compressed / ASCII / Word Index - Complimentary                               1                     $45.00                   $0.00
          Exhibits - Scanned & Hyperlinked - B&W                                  103                    $0.15                   $15,45
  File Creation Fee - Hyperlinked Exhibits - Complimentary                         1                     $45.00                   $0,00

                                                                                                     SUBTOTAL                    $619.20
                                                                                          SHIPPING & HANDLING                     $40.00
                                                                                                        TOTAL                    $659.20


            Please make all checks payable to: TSG Reporting; Inc - - Federal ID
               Remit by Mail to: TSG Reporting, Inc. PO Box 95568 Grapevine, TX 76099-9708
       For prompt payment processing, please include the invoice # with your check, All balances in arrears will be assessed a late fee of
                         1,5% per month, not to exceed the legal limit. If you have any questions, please call TSG.
                                                 THANK YOU FOR YOUR BUSINESS!
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 290-1 Filed: 12/09/19 Page: 25 of 70 PAGEID #:
                                     23792




                               Worldwide - 24 Hours
                                                                                                                          '3ICE
                                 (877) 702-9580                                                                DATE: 12/27/2018
                                                                                                            INVOICE # 121118-659934
                               www.tsgreporting.com
                                                                                                               JOB # 151096
REPORTING

 Bill To:               Michael D. McKnight Esq.
                        Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
                        4208 Six Forks Road, Suite 1100
                        Raleigh, NC 27609



CASE:                   Ohio A. Philip Randolph Institute v. Ryan Smith
WITNESS:                William George Batchelder, Ill
DATE:                   12/11/2018
LOCATION:               Columbus, OH

Billing Comments I Instructions:                Exhibits shipped separately.




      SHIP VIA                  Email                  TERMS                     net 30


                             SERVICES                                      # PAGES / QTY              UNIT PRICE                AMOUNT
                      Certified Transcript                                        228                    $3.45                   $786.60
     Compressed / ASCII / Word Index - Complimentary                               1                     $45.00                   $0.00
          Exhibits - Scanned & Hyperlinked - B&W                                   92                    $0.15                   $13.80
          Exhibits - Scanned & Hyperlinked - Color                                  5                     $0.25                   $1.25
  File Creation Fee - Hyperlinked Exhibits - Complimentary                         1                     $45.00                   $0.00

                                                                                                     SUBTOTAL                    $801.65
                                                                                          SHIPPING & HANDLING                     $40,00
                                                                                                        TOTAL                    $841.65


            Please make all checks payable to: TSG Reporting, Inc.    Federal ID
               Remit by Mail to: TSG Reporting, Inc. PO Box 95568 Grapevine, TX 76099-9708
       For prompt payment processing, please include the Invoice # with your check. All balances in arrears will be assessed a late fee of
                         1.5% per month, not to exceed the legal limit. If you have any questions, please call TSG.
                                                 THANK YOU FOR YOUR BUSINESS!
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 290-1 Filed: 12/09/19 Page: 26 of 70 PAGEID #:
                                     23793




                                Worldwide - 24 Hours
                                                                                                                                     CE
                                 (877) 702-9580                                                                DATE: 12/27/2018
                                ww.tsgreporting.com                                                         INVOICE # 121218-659937
                                                                                                               JOB # 152731
REPORTING

 Bill To:               Michael D, McKnight Esq.
                        Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
                        4208 Six Forks Road, Suite 1100
                        Raleigh, NC 27609




CASE:                   Ohio A. Philip Randolph Institute v. Ryan Smith
WITNESS:                Lisa R. Handley
DATE:                   12/12/2018
LOCATION:               Washington, DC

Billing Comments / Instructions:                 Exhibits shipped separately.




      SHIP VIA                  Email                   TERMS                    net 30


                             SERVICES                                      # PAGES / QTY              UNIT PRICE                AMOUNT
                      Certified Transcript                                        121                     $3.45                  $417.45
     Compressed / ASCII / Word Index: Complimentary                                1                     $45.00                   $0.00
          Exhibits - Scanned & Hyperlinked - B&W                                  76                      $0.15                  $11.40
          Exhibits - Scanned & Hyperlinked - Color                                74                     $0.25                   $18.50
  File Creation Fee - Hyperlinked Exhibits - Complimentary                         1                     $45.00                   $0.00

                                                                                                     SUBTOTAL                    $447.35
                                                                                          SHIPPING & HANDLING                     $40.00
                                                                                                        TOTAL                    $487.35


            Please make all checks payable to: TSG Reporting, Inc.    Federal ID
               Remit by Mail to: TSG Reporting, Inc. PO Box 95568 Grapevine, TX 76099-9708
       For prompt payment processing, please include the invoice # with your check. All balances in arrears will be assessed a late fee of
                         1,5% per month, not to exceed the legal limit. If you have any questions, please call TSG,
                                                 THANK YOU FOR YOUR BUSINESS!
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 290-1 Filed: 12/09/19 Page: 27 of 70 PAGEID #:
                                     23794




                               Worldwide - 24 Hours
                                                                                                            INVOICE
                                 (877) 702-9580                                                               DATE: 11/21/2018
                                                                                                           INVOICE # 102218-801645
                               www.tsgreporting.com
                                                                                                               JOB # 149781
REPORTING

 Bill To:               Michael D. McKnight Esq.
                        Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
                       4208 Six Forks Road, Suite 1100
                       Raleigh, NC 27609



 CASE:                 Ohio A. Philip Randolph Institute v. Ryan Smith
 WITNESS:              Raymond E. DiRossi
 DATE:                 10/22/2018
 LOCATION:             Columbus, OH

 Billing Comments / Instructions:               Exhibits shipped separately.




      SHIP VIA                  Email                  TERMS                    net 30


                            SERVICES                                      # PAGES / QTY              UNIT PRICE                AMOUNT
                      Certified Transcript                                        349                    $3.45                 $1,204.05
             Certified Transcript - Evening Pages                                 10                     $1.25                   $12.50
                       Rough Transcript                                           349                    $1,95                  $680.55
     Compressed / ASCII / Word Index - Complimentary                               1                    $45.00                   $0,00
          Exhibits - Scanned & Hyperlinked - B&W                                  118                   $0.25                   $29.50
          Exhibits - Scanned & Hyperlinked - Color                                13                    $1.00                   $13.00
  File Creation Fee - Hyperlinked Exhibits - Complimentary                         1                    $45.00                   $0.00

                                                                                                    SUBTOTAL                  $1,939.60
                                                                                         SHIPPING & HANDLING                   $40.00
                                                                                                       TOTAL                  $17979.60-


            Please make all checks payable to; TSG Reporting, Inc.    Federal ID
               Remit by Mail to; TSG Reporting, Inc. PO Box 95568 Grapevine, TX 76099-9708
      For prompt payment processing, please include the invoice # with your check. All balances in arrears will be assessed a late fee of
                        1.5% per month, not to exceed the legal limit. If you have any questions, please call TSG.
                                                THANK YOU FOR YOUR BUSINESS!
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 290-1 Filed: 12/09/19 Page: 28 of 70 PAGEID #:
                                     23795




                               vitorldwide - 24 Hours
                                 (877)702-9580                                                              DATE: 11/20/2018
                                                                                                         INVOICE # 102418-692895
                              www.tsgreporting.com
                                                                                                             JOB # 149783
 REPORTING

 Bill To:               Michael D. McKnight Esq.
                        Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
                        4208 Six Forks Road, Suite 1100
                        Raleigh, NC 27609




 CASE:                  Ohio A. Philip Randolph Institute v. Ryan Smith
 WITNESS:               Heather Blessing
 DATE:                  10/24/2018
 LOCATION:              Columbus, OH

 Billing Comments I Instructions:




      SHIP VIA               Overnight                TERMS                    net 30


                             SERVICES                                    # PAGES / QTY             UNIT PRICE                AMOUNT
                        Videosynch / Tape                                         3                   $125.00                 $375.00
                Certified - MPEG - Complimentary                                  3                    $50.00                   $0.00

                                                                                                   SUBTOTAL                   $375.00
                                                                                        SHIPPING & HANDLING                    $20.00
                                                                                                      TOTAL                   $395.00

            Please make all checks payable to: TSG Reporting, Inc.    Federal ID
               Remit by Mail to: TSG Reporting, Inc. PO Box 95568 Grapevine, TX 76099-9708
      For prompt payment processing, please Include the invoice # with your check. All balances in arrears will be assessed a late fee of
                        1-5% per-monthrnot to exceed the legal limit.- Ityou have-any questions,_please call TSG.
                                                THANK YOU FOR YOUR BUSINESS!
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 290-1 Filed: 12/09/19 Page: 29 of 70 PAGEID #:
                                     23796



                                                                                                              r.


                                 orldwide - 24 Hours
                                  (877) 702-9580                                                            DATE: 11/20/2018
                                                                                                         INVOICE # 102418-692894
                                 ww.tsgreporting.com
                                                                                                             JOB # 149783
 REPORTING

 Bill To:               Michael D. McKnight Esq.
                        Ogletree, Deakins, Nash, Smoak S Stewart RD.
                        4208 Six Forks Road, Suite 1100
                        Raleigh, NC 27609




 CASE:                  Ohio A. Philip Randolph Institute v. Ryan Smith
 WITNESS:               Heather Blessing
 DATE:                  10/24/2018
 LOCATION:              Columbus, OH

 Billing Comments / Instructions:




      SHIP VIA               Overnight                TERMS                    net 30


                            SERVICES                                     # PAGES / QTY             UNIT PRICE                AMOUNT
                       Certified Transcript                                      177                    $3.45                 $610.65
      Compressed / ASCII / Word index - Complimentary                             1                    $45,00                   $0,00
           Exhibits - Scanned & Hyperlinked - B&W                                102                    $0.25                  $25,50
           Exhibits - Scanned & Hyperlinked - Color                              116                    $1.00                 $116.00
   File Creation Fee - Hyperlinked Exhibits - Complimentary                       1                    $45,00                  $0.00

                                                                                                   SUBTOTAL                   $752.15
                                                                                        SHIPPING & HANDLING                    $20.00
                                                                                                      TOTAL                   $772.15


         Please make all checks payable to: TSG Reporting, Inc.    Federal ID
            Remit by Mail to: TSG Reporting, Inc. PO Box 95568 Grapevine, TX 76099-9708
      For prompt payment processing, please include the invoice # with your check, All balances in arrears will be assessed a late fee of
                        1.5% per month, not to exceed the legal limit. if you have any questions, please call TSG.
                                              THANK YOU FOR YOUR BUSINESSI
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 290-1 Filed: 12/09/19 Page: 30 of 70 PAGEID #:
                                     23797




u
REPORTING

 Bill To:
                               Worldwide - 24 Hours
                                 (877) 702-9580
                               www.tsgreporting.com



                        Michael D. McKnight Esq.
                                                                                                             INVOICE
                                                                                                               DATE: 11/20/2018
                                                                                                            INVOICE # 102518-801571
                                                                                                                JOB # 149903




                        Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
                       4208 Six Forks Road, Suite 1100
                       Raleigh, NC 27609




 CASE:                 Ohio A. Philip Randolph Institute v. Ryan Smith
 WITNESS:              Ria D. Megnin / Cynthia R. Libster
 DATE:                 10/25/2018
 LOCATION:             Columbus, OH

 Billing Comments I Instructions:               Includes shipping for original transcript sent at end of read & sign period.
                                                Includes shipping for materials sent to witness for read & sign purposes.



      SHIP VIA                  Email                  TERMS                     net 30


                            SERVICES                                       # PAGES 1 QTY             UNIT PRICE                 AMOUNT
               Original & 1 Certified Transcript                                  202                     $4.95                  $999.90
              Reporter Appearance Fee / Hour                                       6                     $65.00                  $390.00
     Compressed / ASCII / Word Index - Complimentary                                2                    $45.00                   $0.00
          Exhibits - Scanned & Hyperlinked - B&W                                   18                     $0.25                   $4.50
          Exhibits - Scanned & Hyperlinked - Color                                 14                     $1.00                  $14.00
  Flle Creation Fee - Hyperlinked Exhibits - Complimentary                         1                     $45.00                   $0.00

                                                                                                     SUBTOTAL                  $1,408.40
                                                                                          SHIPPING & HANDLING                   $80.00
                                                                                                        TOTAL                  $1,488.40


            Please make all checks payable to: TSG Reporting, Inc.    Federal ID
               Remit by Mail to: TSG Reporting, Inc. PO Box 95568 Grapevine, TX 76099-9708
      For prompt payment processing, please include the invoice tt with your check. All balances In arrears will be assessed a late fee of
                        1.5% per month, not to exceed the legal limit. If you have any questions, please call TSG.
                                                THANK YOU FOR YOUR BUSINESS!
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 290-1 Filed: 12/09/19 Page: 31 of 70 PAGEID #:
                                     23798




                               Worldwide - 24 Hours
                                 (877) 702-9580                                                               DATE: 11/21/2018
                               www.tsgreporting.com                                                        INVOICE # 103018-801647
                                                                                                              JOB # 149786
REPORTING

 Bill To:               Michael D. McKnight Esq.
                        Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
                        4208 Six Forks Road, Suite 1100
                        Raleigh, NC 27609




 CASE:                  Ohio A. Philip Randolph Institute v. Ryan Smith
 WITNESS:               Thomas E. Niehaus
 DATE:                  10/30/2018
 LOCATION:              Columbus, OH

 Billing Comments / Instructions:               Exhibits shipped separately.




      SHIP VIA                  Email                   TERMS                    net 30


                             SERVICES                                      # PAGES / QTY             UNIT PRICE                 AMOUNT
                      Certified Transcript                                        219                    $3.45                   $755.55
                      Rough Transcript                                            219                    $1.95                   $427.05
     Compressed / ASCII / Word Index - Complimentary                               1                     $45.00                   $0.00
          Exhibits - Scanned & Hyperlinked - B&W                                  216                    $0.25                   $54.00
          Exhibits - Scanned & Hyperlinked - Color                                 3                      $1.00                   $3.00
  File Creation Fee - Hyperlinked Exhibits - Complimentary                         1                     $45.00                   $0.00

                                                                                                     SUBTOTAL                  $1,239.60
                                                                                          SHIPPING & HANDLING                   $40.00
                                                                                                        TOTAL                  $1,279.60


            Please make all checks payable to: TSG Reporting, Inc.    Federal ID
               Remit by Mail to: TSG Reporting, Inc. PO Box 95568 Grapevine, TX 76099-9708
       For prompt payment processing, please include the Invoice # with your check, All balances In arrears will be assessed a late fee of
                         1.5% per month, not to exceed the legal limit, If you have any questions, please call TSG.
                                                 THANK YOU FOR YOUR BUSINESS!
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 290-1 Filed: 12/09/19 Page: 32 of 70 PAGEID #:
                                     23799




                               Worldwide - 24 Hours
                                                                                                                                             E
                                 (877) 702-9580                                                               DATE: 11/21/2018
                                                                                                           INVOICE # 103118-801649
                               www.tsgreporting.com                                                           JOB # 149788
REPORTING

 Bill To:               Michael D. McKnight Esq.
                        Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
                        4208 Six Forks Road, Suite 1100
                        Raleigh, NC 27609



 CASE:                  Ohio A. Philip Randolph Institute v. Ryan Smith
 WITNESS:               Larry J, Obhof Jr.
 DATE:                  10/31/2018
 LOCATION:              Columbus, OH

 Billing Comments / Instructions:               Exhibits shipped separately.




      SHIP VIA                  Email                   TERMS                    net 30


                             SERVICES                                      # PAGES I QTY             UNIT PRICE                 AMOUNT
                      Certified Transcript                                        117                    $3.45                   $403.65
                      Rough Transcript                                            117                    $1.95                   $228.15
     Compressed / ASCII / Word Index - Complimentary                               1                     $45.00                   $0.00
          Exhibits - Scanned & Hyperlinked - B&W                                   58                    $0.25                   $14,60
  File Creation Fee - Hyperlinked Exhibits - Complimentary                         1                     $45.00                   $0.00

                                                                                                     SUBTOTAL                    $646.30
                                                                                          SHIPPING & HANDLING                    $40.00
                                                                                                        TOTAL                    $686.30


            Please make all checks payable to: TSG Reporting, Inc.    Federal ID
               Remit by Mail to: TSG Reporting, Inc. PO Box 95568 Grapevine, TX 76099-9708
       For prompt payment processing, please Include the Invoice # with your check, All balances In arrears will be assessed a late fee of
                         1.5% per month, not to exceed the legal limit. If you have any questions, please call TSG,
                                                 THANK YOU FOR YOUR BUSINESS!
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 290-1 Filed: 12/09/19 Page: 33 of 70 PAGEID #:
                                     23800




                               Worldwide - 24 Hours
                                                                                                             INVOICE
                                 (877) 702-9580                                                                DATE: 11/16/2018
                               www.tsgreporting.com                                                         INVOICE # 110118-801438
                                                                                                               JOB # 150271
REPORTING

 Bill To:               Michael D. McKnight Esq.
                        Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
                        4208 Six Forks Road, Suite 1100
                        Raleigh, NC 27609



 CASE:                  Ohio A. Philip Randolph Institute v. Ryan Smith
 WITNESS:               Troy Judy
 DATE:                  11/1/2018
 LOCATION:              Columbus, OH

 Billing Comments / Instructions:               Exhibits shipped separately.




      SHIP VIA                  Email                  TERMS                     net 30


                             SERVICES                                      # PAGES / QTY             UNIT PRICE                AMOUNT
                      Certified Transcript                                        201                     $3.45                  $693.45
                      Rough Transcript                                            201                     $1,95                  $391.95
     Compressed / ASCII / Word Index - Complimentary                               1                     $45.00                   $0.00
          Exhibits - Scanned & Hyperlinked - B&W                                  106                     $0.25                  $26.50
  File Creation Fee - Hyperlinked Exhibits - Complimentary                         1                     $45.00                   $0.00

                                                                                                     SUBTOTAL                  $1,111.90
                                                                                          SHIPPING & HANDLING                   $40.00
                                                                                                        TOTAL                  $1,151.90


            Please make all checks payable to: TSG Reporting, Inc.   Federal ID
              Remit by Mail to: TSG Reporting, Inc. PO Box 95568 Grapevine, TX 76099-9708
       For prompt payment processing, please include the Invoice # with your check. All balances in arrears will be assessed a late fee of
                         1.5% per month, not to exceed the legal limit, If you have any questions, please call TSG,
                                                 THANK YOU FOR YOUR BUSINESS!
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 290-1 Filed: 12/09/19 Page: 34 of 70 PAGEID #:
                                     23801




                               Worldwide - 24 Hours
                                                                                                                     VOICE
                                (877) 702-9580                                                                DATE: 11/20/2018
                                                                                                           INVOICE # 110218-801651
                                w.tsgreporting.com                                                            JOB # 149789
REPORTING

 Bill To:               Michael D. McKnight Esq,
                        Ogletree, Deakins, Nash, Smoak & Stewart, P.C,
                        4208 Six Forks Road, Suite 1100
                        Raleigh, NC 27609




 CASE:                  Ohio A. Philip Randolph Institute v. Ryan Smith
 WITNESS:               Michael T. Lenzo
 DATE:                  11/2/2018
 LOCATION:              Columbus, OH

 Billing Comments I Instructions:               Exhibits shipped separately.




      SHIP VIA                  Email                  TERMS                     net 30


                             SERVICES                                      # PAGES I QTY             UNIT PRICE                AMOUNT
                       Certified Transcript                                       187                    $3.45                  $645.15
                        Rough Transcript                                          187                    $1.95                  $364.65
      Compressed / ASCII / Word Index - Complimentary                              1                     $45.00                  $0.00
           Exhibits - Scanned & Hyperlinked - B&W                                 171                    $0.25                  $42.75
           Exhibits - Scanned & Hyperlinked - Color                                3                     $1.00                   $3.00
   File Creation Fee - Hyperlinked Exhibits - Complimentary                        1                     $45.00                  $0.00

                                                                                                     SUBTOTAL                  $1,055.55
                                                                                          SHIPPING & HANDLING                   $40.00
                                                                                                        TOTAL                  $1,095.55


            Please make all checks payable to: TSG Reporting, Inc.    Federal ID
               Remit by Mail to: TSG Reporting, Inc. PO Box 95568 Grapevine, TX 76099-9708
       For prompt payment processing, please include the invoice # with your check. All balances In arrears will be assessed a late fee of
                         1.5% per month, not to exceed the legal limit. If you have any questions, please call TSG.
                                                                                                               TSG,
                                                 THANK YOU FOR YOUR BUSINESS!
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 290-1 Filed: 12/09/19 Page: 35 of 70 PAGEID #:
                                     23802




                               rloridwide - 24 Hours
                               Worldwide
                                                                                                             INVOICE
                                  (877) 702-9580                                                               DATE: 11/28/2018
                               wwwAsgreporting.com
                               www.tsgreporting.com                                                         INVOICE # 110818-658600
                                                                                                                JOB # 150288
REPORTING

 Bill To:               Michael D. McKnight Esq. -
                        Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
                        4208 Six Forks Road, Suite 1100
                        Raleigh, NC 27609




CASE:                   Ohio A. Philip Randolph Institute v. Ryan Smith
WITNESS:                Chitra Muliyil Walker
DATE:                   11/8/2018
LOCATION:               Cleveland, OH

Billing Comments / Instructions:                Includes shipping for original transcript sent at end of read & sign period.
                                                Exhibits shipped separately,



      SHIP VIA                  Email                  TERMS                     net 30


                             SERVICES                                      # PAGES 1/ QTY            UNIT PRICE                 AMOUNT
               Original & 1 Certified Transcript                                   96                     $4.45                  $427.20
              Reporter Appearance Fee / Hour                                        3                    $55.00                  $165.00
     Compressed / ASCII / Word Index - Complimentary                                1                    $45.00                   $0.00
          Exhibits - Scanned & Hyperlinked - B&W                                   41                     $0.15                   $6.15
  File Creation Fee - Hyperlinked Exhibits - Complimentary                         1                     $45.00                   $0.00
            Certified Transcript Sold Discount (2)                                192                    -$0.50                  -$96.00

                                                                                                     SUBTOTAL                   $502.35
                                                                                          SHIPPING & HANDLING                   $80.00
                                                                                                        TOTAL                   $582.35


            Please make all checks payable to: TSG Reporting, Inc.    Federal ID
               Remit by Mail to: TSG Reporting, Inc. PO Box 95568 Grapevine, TX 76099-9708
       For prompt payment processing, please include the invoice # with your check. All balances in arrears will be assessed a late fee of
                         1.5% per month, not to exceed the legal limit. If you have any questions, please call TSG.
                                                 THANK YOU FOR YOUR BUSINESS!
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 290-1 Filed: 12/09/19 Page: 36 of 70 PAGEID #:
                                     23803




                               Worldwide - 24 Hours
                                                                                                             'INVOICE
                                (877) 702-9580                                                                DATE: 11/28/2018
                               ww.tsgreporting.corn                                                        INVOICE # 110918-658603
                                                                                                              JOB # 150289
 REPORTING

 Bill To:              Michael D. McKnight Esq.
                       Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
                       4208 Six Forks Road, Suite 1100
                       Raleigh, NC 27609



 CASE:                 Ohio A, Philip Randolph Institute v. Ryan Smith
 WITNESS:              Luann Boothe / Constance Rubin / Andrew Harris
 DATE:                 11/9/2018
 LOCATION:             Cleveland, OH

 Billing Comments / Instructions:               Includes shipping for original transcript sent at end of read & sign period.
                                                Exhibits shipped separately.



      SHIP VIA                  Email                  TERMS                    net 30


                            SERVICES                                      # PAGES / QTY             UNIT PRICE                 AMOUNT
               Original & 'I Certified Transcript                                305                     $4.45                 $1,357.25
              Reporter Appearance Fee / Hour                                       9                    $55.00                  $495.00
     Compressed / ASCII / Word Index - Complimentary                               3                    $45.00                   $0.00
          Exhibits - Scanned & Hyperlinked - B&W                                  58                     $0.15                   $8.70
          Exhibits - Scanned & Hyperlinked - Color                                6                      $0.25                   $1.50
  File Creation Fee - Hyperlinked Exhibits - Complimentary                        1                     $45.00                   $0.00
            Certified Transcript Sold Discount (2)                               610                    -$0.50                 -$305.00

                                                                                                    SUBTOTAL                  $1,557.45
                                                                                         SHIPPING & HANDLING                   $100.00
                                                                                                       TOTAL.                 $1;657-.46


            Please make all checks payable to: TSG Reporting, Inc.    Federal ID
               Remit by Mail to: TSG Reporting, Inc. PO Box 95568 Grapevine, TX 76099-9708
      For prompt payment processing, please include the invoice # with your check. All balances in arrears will be assessed a late fee of
                        1.5% per month, not to exceed the legal limit, If you have any questions, please call TSG.
                                                THANK YOU FOR YOUR BUSINESS!
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 290-1 Filed: 12/09/19 Page: 37 of 70 PAGEID #:
                                     23804




                               Worldwide - 24 Hours
                                                                                                                            DICE
                                 (877) 702-9580                                                               DATE: 11/30/2018
                                                                                                           INVOICE # 111318-658940
                               www.tsgreporting.com
                                                                                                              JOB # 149792
REPORTING

 Bill To:               Michael D. McKnight Esq.
                        Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
                        4208 Six Forks Road, Suite 1100
                        Raleigh, NC 27609




 CASE:                  Ohio A. Philip Randolph Institute v. Ryan Smith
 WITNESS:               Matthew C. Huffman
 DATE:                  11/13/2018
 LOCATION:              Columbus, OH

 Billing Comments / Instructions:               Exhibits shipped separately.




      SHIP VIA                  Email                  TERMS                     net 30


                             SERVICES                                      # PAGES I QTY             UNIT PRICE                 AMOUNT
                      Certified Transcript                                        134                    $3.45                   $462.30
     Compressed / ASCII / Word Index - Complimentary                               1                     $45.00                   $0.00
          Exhibits - Scanned & Hyperlinked - B&W                                  164                     $0.15                   $24.60
          Exhibits - Scanned & Hyperlinked - Color                                87                      $0.25                   $21.75
  File Creation Fee - Hyperlinked Exhibits - Complimentary                         1                     $45.00                   $0.00

                                                                                                     SUBTOTAL                   $508.65
                                                                                          SHIPPING & HANDLING                    $40.00
                                                                                                        TOTAL                   $548.65


            Please make all checks payable to: TSG Reporting, Inc.    Federal ID
               Remit by Mail to: TSG Reporting, Inc. PO Box 95568 Grapevine, TX 76099-9708
       For prompt payment processing, please include the invoice # with your check. All balances in arrears will be assessed a late fee of
                         1.5% per month, not to exceed the legal limit. If you have any questions, please call TSG.
                                                 THANK YOU FOR YOUR BUSINESS!
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 290-1 Filed: 12/09/19 Page: 38 of 70 PAGEID #:
                                     23805




                               Worldwide - 24 Hours
                                 (877) 702-9580                                                               DATE: 12/20/2018
                                                                                                           INVOICE # 120718-659667
                               www.tsgreporting.com
                                                                                                              JOB # 152485
REPORTING

 Bill To:               Michael D. McKnight Esq.
                        Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
                        4208 Six Forks Road, Suite 1100
                        Raleigh, NC 27609




 CASE:                  Ohio A, Philip Randolph Institute v. Ryan Smith
 WITNESS:               Expert Wendy K. Tam Cho
 DATE:                  12/7/2018
 LOCATION:              Chicago, IL

 Billing Comments I Instructions:               Exhibits shipped separately.




      SHIP VIA                  Email                  TERMS                     net 30


                             SERVICES                                      # PAGES / QTY             UNIT PRICE                AMOUNT
                       Certified Transcript                                       322                     $3.45                $1,110,90
              Certified Transcript - Evening Pages                                36                      $1,25                 $45.00
      Compressed / ASCII / Word Index - Complimentary                              1                     $45.00                  $0.00
           Exhibits - Scanned & Hyperlinked - B&W                                 171                     $0.15                 $25.65
           Exhibits - Scanned & Hyperlinked - Color                                4                      $0.25                  $1.00
   File Creation Fee - Hyperlinked Exhibits - Complimentary                        1                     $45.00                  $0.00

                                                                                                     SUBTOTAL                  $1,182.55
                                                                                          SHIPPING & HANDLING                   $40.00
                                                                                                        TOTAL                  $1,222.55


            Please make all checks payable to: TSG Reporting, Inc.    Federal ID
               Remit by Mail to: TSG Reporting, Inc. PO Box 95568 Grapevine, TX 76099-9708
       For prompt payment processing, please include the invoice # with your check. All balances in arrears will be assessed a late fee of
                         1.5% per month, not to exceed the legal limit, If you have any questions, please call TSG.
                                                 THANK YOU FOR YOUR BUSINESS!
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 290-1 Filed: 12/09/19 Page: 39 of 70 PAGEID #:
                                     23806




                               Worldwide - 24 Hours
                                                                                                             INVOICE
                                 (877) 702-9580                                                               DATE: 12/24/2018
                                                                                                           INVOICE # 121018-659809
                               www.tsgreporting.com
                                                                                                              JOB # 151981
REPORTING

 Bill To:               Michael D. McKnight Esq.
                        Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
                        4208 Six Forks Road, Suite 1100
                        Raleigh, NC 27609




 CASE:                  Ohio A. Philip Randolph Institute v. Ryan Smith
 WITNESS:               Matthew Szollosi
 DATE:                  12/10/2018
 LOCATION:              Columbus, OH

 Billing Comments I Instructions:               Exhibits shipped separately.




      SHIP VIA                  Email                  TERMS                     net 30


                             SERVICES                                      # PAGES I QTY             UNIT PRICE                AMOUNT
                      Certified Transcript                                        197                    $3.45                  $679,65
                                                                                                                                $679.65
                      Rough Transcript                                            197                    $1,50                  $295.50
     Compressed / ASCII / Word Index - Complimentary                               1                     $45.00                  $0,00
          Exhibits - Scanned & Hyperlinked - B&W                                  130                    $0.15                  $19.50
          Exhibits - Scanned & Hyperlinked - Color                                 5                     $0.25                   $1.25
  File Creation Fee - Hyperlinked Exhibits - Complimentary                         1                     $45.00                  $0.00

                                                                                                     SUBTOTAL                   $995.90
                                                                                          SHIPPING & HANDLING                   $40,00
                                                                                                        TOTAL                  $1,035.90


            Please make all checks payable to: TSG Reporting, Inc.    Federal ID
                                                Inc, PO Box 95568 Grapevine, TX 76099-9708
               Remit by Mail to: TSG Reporting, Inc.
       For prompt payment processing, please include the Invoice # with your check, All balances in arrears will be assessed a late fee of
                         1,5% per month, not to exceed the legal limit. If you have any questions, please call TSG,
                                                 THANK YOU FOR YOUR BUSINESS!
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 290-1 Filed: 12/09/19 Page: 40 of 70 PAGEID #:
                                     23807




                                Worldwide - 24 Hours
                                                                                                                         '3ICE
                                 (877) 702-9580                                                               DATE: 12/29/2018
                                ww.tsgreporting.com                                                        INVOICE # 121218-802896
                                                                                                              JOB # 152650B
REPORTING

 Bill To:               Michael D. McKnight Esq.
                        Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
                        4208 Six Forks Road, Suite 1100
                        Raleigh, NC 27609




 CASE:                  Ohio A. Philip Randolph Institute v. Ryan Smith
 WITNESS:               Jim Slagle
 DATE:                  12/12/2018
 LOCATION:              Columbus, OH /// Marion, OH

 Billing Comments I Instructions:               Exhibits shipped separately.




      SHIP VIA                  Email                  TERMS                     net 30


                             SERVICES                                      # PAGES I QTY             UNIT PRICE                AMOUNT
                      Certified Transcript                                        137                     $3.45                 $472.65
     Compressed / ASCII / Word Index - Complimentary                               1                     $45.00                  $0,00
          Exhibits - Scanned & Hyperlinked - B&W                                  62                     $0.15                   $9.30
          Exhibits - Scanned & Hyperlinked - Color                                 0                     $0.25                   $0.00
  File Creation Fee - Hyperlinked Exhibits - Complimentary                         1                     $45.00                  $0.00

                                                                                                     SUBTOTAL                   $481.95
                                                                                          SHIPPING & HANDLING                   $40.00
                                                                                                        TOTAL                   $521.95


            Please make all checks payable to: TSG Reporting, Inc.    Federal ID
               Remit by Mail to: TSG Reporting, Inc. PO Box 95568 Grapevine, TX 76099-9708
       For prompt payment processing, please include the invoice # with your check. All balances in arrears will be assessed a late fee of
                         1.5% per month, not to exceed the legal limit. If you have any questions, please call TSG,
                                                 THANK YOU FOR YOUR BUSINESS!
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 290-1 Filed: 12/09/19 Page: 41 of 70 PAGEID #:
                                     23808




                                Worldwide - 24 Hours
                                                                                                             INVOICE
                                 (877) 702-9580                                                               DATE: 12/31/2018
                                                                                                           INVOICE # 121318-802922
                                ww.tsgreporting.com
                                                                                                              JOB # 152610
REPORTING

 Bill To:               Michael D. McKnight Esq.
                        Ogletree, Deakins, Nash, Smoak & Stewart, P.C,
                        4208 Six Forks Road, Suite 1100
                        Raleigh, NC 27609



 CASE:                  Ohio A. Philip Randolph Institute v. Ryan Smith
 WITNESS:               William S. Cooper
 DATE:                  12/13/2018
 LOCATION:              Washington, DC

 Billing Comments I/ Instructions:               Exhibits shipped separately.




      SHIP VIA                  Email                   TERMS                    net 30


                             SERVICES                                      # PAGES / QTY              UNIT PRICE                AMOUNT
               Original & 1 Certified Transcript                                  238                     $4.75                 $1,130.50
             Reporter Appearance Fee / Session                                     2                     $55,00
                                                                                                         $55.00                  $110,00
                                                                                                                                 $110.00
     Compressed I/ ASCII I/ Word Index - Complimentary                             1                     $45.00                   $0.00
          Exhibits - Scanned & Hyperlinked - B&W                                   1                      $0.15                   $0.15
          Exhibits - Scanned & Hyperlinked - Color                                227                     $0.25                  $56.75
  File Creation Fee - Hyperlinked Exhibits - Complimentary                         1                     $45.00                   $0,00
                                                                                                                                  $0.00
            Certified Transcript Sold Discount (2)                                476                    -$0.50                 -$238.00

                                                                                                     SUBTOTAL                  $1,059.40
                                                                                          SHIPPING & HANDLING                   $50.00
                                                                                                        TOTAL                  $1,109,40
                                                                                                                               $1,109.40


            Please make all checks payable to: TSG Reporting, Inc.    Federal ID
               Remit by Mail to: TSG Reporting, Inc. PO Box 95568 Grapevine, TX 76099-9708
       For prompt payment processing, please include the Invoice
                                                         invoice # with your check,
                                                                             check. All balances in arrears will be assessed a late fee of
                         1.6% per month, not to exceed the legal limit. If you have any questions, please call TSG.
                                                 THANK YOU FOR YOUR BUSINESS!
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 290-1 Filed: 12/09/19 Page: 42 of 70 PAGEID #:
                                     23809




                              Worldwide - 24 Hours
                                (877) 702-9580                                                                DATE: 12/28/2018
                                                                                                           INVOICE # 121418-660005
                              www.tsgreporting.com                                                             JOB # 151984
REPORTING

 Bill To:               Michael D. McKnight Esq.
                        Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
                        4208 Six Forks Road, Suite 1100
                        Raleigh, NC 27609




 CASE:                 Ohio A. Philip Randolph Institute v. Ryan Smith
 WITNESS:              Christopher Giassburn
 DATE:                 12/14/2018
 LOCATION:             Cleveland, OH

 Billing Comments / Instructions:               Exhibits shipped separately.




      SHIP VIA                  Email                  TERMS                    net 30


                             SERVICES                                      # PAGES / QTY             UNIT PRICE                AMOUNT

                       Certified Transcript                                       207                    $3.45                  $714.15
      Compressed / ASCII / Word Index - Complimentary                              1                    $45.00                   $0.00
           Exhibits - Scanned & Hyperlinked - B&W                                 81                     $0.15                  $12.15
           Exhibits - Scanned & Hyperlinked - Color                                81                   $0.25                   $20.25
   File Creation Fee - Hyperlinked Exhibits - Complimentary                        1                    $45,00                   $0.00

                                                                                                    SUBTOTAL                    $746.55
                                                                                         SHIPPING & HANDLING                     $40.00
                                                                                                       TOTAL                    $786.55


            Please make all checks payable to: TSG Reporting, Inc.     Federal ID
               Remit by Mail to: TSG Reporting, Inc. PO Box 95568  Grapevine, TX 76099-9708
       For prompt payment processing, please include the Invoice # with your check. All balances in arrears will be assessed a late fee of
                         1,5% per month, not to exceed the legal limit, If you have any questions, please call TSG.
                                                 THANK YOU FOR YOUR BUSINESS!
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 290-1 Filed: 12/09/19 Page: 43 of 70 PAGEID #:
                                     23810




                               Worldwide - 24 Hours
                                                                                                             INVOICE
                                 (877) 702-9580                                                                DATE: 12/29)2018
                                                                                                            INVOICE # 121418-802893
                               www.tsgreporting.com
                                                                                                               JOB # 152551
REPORTING

 Bill To:               Michael D. McKnight Esq.
                        Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
                        4208 Six Forks Road, Suite 1100
                        Raleigh, NC 27609



 CASE:                  Ohio A. Philip Randolph Institute v. Ryan Smith
 WITNESS:               Thomas L. Brunel!, Ph.D.
 DATE:                  12/14/2018
 LOCATION:              Washington, DC

 Billing Comments / Instructions:               Exhibits shipped separately.




      SHIP VIA                  Email                  TERMS                     net 30


                             SERVICES                                      # PAGES / QTY             UNIT PRICE                 AMOUNT
                      Certified Transcript                                        188                     $3.45                  $648.60
                       Rough Transcript                                           188                     $1,75                  $329.00
     Compressed / ASCII / Word Index - Complimentary                               1                     $45.00                   $0.00
          Exhibits - Scanned & Hyperlinked - B&W                                  584                     $0.15                  $87.60
          Exhibits - Scanned & Hyperlinked - Color                                 72                     $0.25                  $18.00
  File Creation Fee - Hyperlinked Exhibits - Complimentary                         1                     $45.00                   $0.00

                                                                                                     SUBTOTAL                  $1,083.20
                                                                                          SHIPPING & HANDLING                   $40.00
                                                                                                        TOTAL                  $1,123.20


            Please make all checks payable to: TSG Reporting, Inc.    Federal ID
               Remit by Mail to: TSG Reporting, Inc. PO Box 95568 Grapevine, TX 76099-9708
       For prompt payment processing, please include the invoice # with your check. All balances In arrears will be assessed a late fee of
                         1.5% per month, not to exceed the legal limit. If you have any questions, please call TSG.
                                                 THANK YOU FOR YOUR BUSINESS!
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 290-1 Filed: 12/09/19 Page: 44 of 70 PAGEID #:
                                     23811




                                Worldwide - 24 Hours
                                                                                                                         -DICE
                                  (877) 702-9580                                                              DATE: 12/28/2018
                                                                                                           INVOICE # 121718-660049
                                 ww.tsgreporting.com
                                                                                                              JOB # 152562
REPORTING

 Bill To:               Michael D. McKnight Esq.
                        Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
                        4208 Six Forks Road, Suite 1100
                        Raleigh, NC 27609




 CASE:                  Ohio A. Philip Randolph Institute v. Ryan Smith
 WITNESS:               Douglas Johnson, Ph.D,
 DATE:                  12/17/2018
 LOCATION:              Columbus, OH

 Billing Comments / Instructions:               Exhibits shipped separately.




      SHIP VIA                  Email                  TERMS                    net 30


                             SERVICES                                      # PAGES I QTY             UNIT PRICE                AMOUNT
                       Certified Transcript                                       177                     $3,45                 $610.65
      Compressed / ASCII / Word Index - Complimentary                              1.                    $45.00                  $0.00
           Exhibits - Scanned & Hyperlinked - B&W                                 210                     $0.15                 $31.50
           Exhibits - Scanned & Hyperlinked - Color                               239                     $0,25                 $59.75
   File Creation Fee - Hyperlinked Exhibits - Complimentary                        1                     $45.00                  $0,00

                                                                                                    SUBTOTAL                    $701.90
                                                                                         SHIPPING & HANDLING                    $40.00
                                                                                                       TOTAL                    $741.90


            Please make all checks payable to: TSG Reporting, Inc.    Federal ID
               Remit by Mail to: TSG Reporting, Inc. PO Box 95568 Grapevine, TX 76099-9708
       For prompt payment processing, please include the Invoice # with your check, All balances in arrears will be assessed a late fee of
                         1,5% per month, not to exceed the legal limit. If you have any questions, please call TSG.
                                                 THANK YOU FOR YOUR BUSINESS!
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 290-1 Filed: 12/09/19 Page: 45 of 70 PAGEID #:
                                     23812



                                                                                                                            ,C)
                               Worldwide - 24 Hours
                                 (877) 702-9580                                                               DATE: 12/19/2018
                                                                                                           INVOICE # 121718-660052
                               www.tsgreporting.com
                                                                                                              JOB # 152552
REPORTING

 Bill To:               Michael D. McKnight Esq.
                        Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
                        4208 Six Forks Road, Suite 1100
                        Raleigh, NC 27609




 CASE:                  Ohio A. Philip Randolph Institute v. Ryan Smith
 WITNESS:               M.V. Hood III
 DATE:                  12/17/2018
 LOCATION:              Columbus, OH

 Billing Comments / Instructions:               Exhibits shipped separately.




      SHIP VIA                  Email                  TERMS                     net 30


        •                    SERVICES                                      # PAGES / QTY             UNIT PRICE                AMOUNT
                       Certified Transcript                                       189                     $3.45                 $652.05
      Compressed / ASCII / Word Index - Complimentary                              1                     $45.00                  $0.00
           Exhibits - Scanned & Hyperlinked - B&W                                  35                     $0.15                  $5.25
           Exhibits - Scanned & Hyperlinked - Color                               272                     $0.25                 $68.00
   File Creation Fee - Hyperlinked Exhibits - Complimentary                        1                     $45.00                  $0.00

                                                                                                     SUBTOTAL                   $725.30
                                                                                          SHIPPING & HANDLING                    $40.00
                                                                                                        TOTAL                   $765.30


            Please make all checks payable to: TSG Reporting, Inc.    Federal ID
               Remit by Mail to: TSG Reporting, Inc. PO Box 95568 Grapevine, TX 76099-9708
       For prompt payment processing, please include the invoice # with your check. All balances in arrears will be assessed a late fee of
                         1.5% per month, not to exceed the legal limit. If you have any questions, please call TSG.
                                                 THANK YOU FOR YOUR BUSINESS!
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 290-1 Filed: 12/09/19 Page: 46 of 70 PAGEID #:
                                     23813




                               Worldwide - 24 Hours
                                                                                                            INVOICE
                                (877) 702-9580                                                                DATE: 12/31/2018
                                                                                                           INVOICE # 121718-802952
                               ww.tsgreporting.com
                                                                                                               JOB # 152652
REPORTING

 Bill To:               Michael D. McKnight Esq.
                        Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
                        4208 Six Forks Road, Suite 1100
                        Raleigh, NC 27609




 CASE:                  Ohio A. Philip Randolph Institute v. Ryan Smith
 WITNESS:               Mark Braden
 DATE:                  12/17/2018
 LOCATION:              Washington, DC

 Billing Comments / Instructions:               Exhibits shipped separately.




      SHIP VIA                  Email                  TERMS                    net 30


                             SERVICES                                      # PAGES / QTY             UNIT PRICE                AMOUNT
                       Certified Transcript                                       144                    $3.45                   $496.80
      Compressed / ASCII / Word Index - Complimentary                              1                     $45.00                   $0,00
           Exhibits - Scanned & Hyperlinked - B&W                                  41                    $0.15                    $6.15
           Exhibits - Scanned & Hyperlinked - Color                                13                    $0.25                    $3.25
   File Creation Fee - Hyperlinked Exhibits - Complimentary                        1                     $45.00                   $0,00

                                                                                                    SUBTOTAL                    $506.20
                                                                                         SHIPPING & HANDLING                    $40.00
                                                                                                       TOTAL                    $546.20


            Please make all checks payable to: TSG Reporting, Inc.    Federal ID
               Remit by Mail to: TSG Reporting, Inc, PO Box 95568 Grapevine, TX 76099-9708
       For prompt payment processing, please include the invoice # with your check. All balances in arrears will be assessed a late fee of
                         1.5% per month, not to exceed the legal limit. If you have any questions, please call TSG,
                                                 THANK YOU FOR YOUR BUSINESS!
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 290-1 Filed: 12/09/19 Page: 47 of 70 PAGEID #:
                                     23814




                                Worldwide - 24 Hours
                                                                                                                      `101ICE
                                  (877) 702-9580                                                              DATE: 12/31/2018
                                 ww.tsgreporting.com                                                       INVOICE # 121818-802955
                                                                                                              JOB # 152553
REPORTING

 Bill To:               Michael D. McKnight Esq.
                        Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
                        4208 Six Forks Road, Suite 1100
                        Raleigh, NC 27609



 CASE:                  Ohio A. Philip Randolph Institute v. Ryan Smith
 WITNESS:               Sean P. Trende
 DATE:                  12/18/2018
 LOCATION:              Columbus, OH

 Billing Comments I Instructions:               Exhibits shipped separately.




      SHIP VIA                  Email                  TERMS                     net 30


                             SERVICES                                      # PAGES / QTY             UNIT PRICE                AMOUNT
                      Certified Transcript                                        201                     $3.45                 $693.45
     Compressed / ASCII / Word Index - Complimentary                               1                     $45.00                   $0.00
          Exhibits - Scanned & Hyperlinked - B&W                                  206                    $0.15                   $30.90
          Exhibits - Scanned & Hyperlinked - Color                                180                    $0.25                   $45.00
  File Creation Fee - Hyperlinked Exhibits - Complimentary                         1                     $45.00                   $0.00

                                                                                                     SUBTOTAL                   $769.35
                                                                                          SHIPPING & HANDLING                   $40.00
                                                                                                        TOTAL                   $809.35


            Please make all checks payable to: TSG Reporting, Inc,    Federal ID
               Remit by Mail to: TSG Reporting, Inc. PO Box 95568 Grapevine, TX 76099-9708
       For prompt payment processing, please Include the Invoice # with your check. All balances in arrears will be assessed a late fee of
                         1.5% per month, not to exceed the legal limit, If you have any questions, please call TSG,
                                                 THANK YOU FOR YOUR BUSINESS!
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 290-1 Filed: 12/09/19 Page: 48 of 70 PAGEID #:
                                     23815




                               Worldwide - 24 Hours
                                 (877) 702-9580                                                               DATE: 1/3/2019
                                                                                                           INVOICE # 121918-803017
                               www.tsgreporting.com
                                                                                                              JOB # 152611
REPORTING

 Bill To:               Michael D. McKnight Esq.
                        Ogletree, Deakins, Nash, Smoak & Stewart, P,C.
                        4208 Six Forks Road, Suite 1100
                        Raleigh, NC 27609




 CASE:                  Ohio A. Philip Randolph Institute v. Ryan Smith
 WITNESS:               David D. Niven PhD.
 DATE:                  12/19/2018
 LOCATION:              Columbus, OH

 Billing Comments / Instructions:               Exhibits shipped separately.




      SHIP VIA                  Email                  TERMS                     net 30


                             SERVICES                                      # PAGES / QTY             UNIT PRICE                AMOUNT

                      Certified Transcript                                        206                     $3.45                 $710.70
     Compressed / ASCII / Word Index - Complimentary                                1                    $45.00                  $0.00
          Exhibits - Scanned & Hyperlinked - B&W                                   16                     $0.15                  $2.40
          Exhibits - Scanned & Hyperlinked - Color                                151                    $0.25                   $37.75
  File Creation Fee - Hyperlinked Exhibits - Complimentary                         1                     $45.00                  $0.00

                                                                                                     SUBTOTAL                   $750.85
                                                                                          SHIPPING & HANDLING                    $40.00
                                                                                                        TOTAL                   $790.85



            Please make all checks payable to: TSG Reporting, Inc,    Federal ID
               Remit by Mail to: TSG Reporting, Inc, PO Box 95568 Grapevine, TX 76099-9708
       For prompt payment processing, please include the invoice # with your check. All balances in arrears will be assessed a late fee of
                         1.5% per month, not to exceed the legal limit. If you have any questions, please call TSG,
                                                 THANK YOU FOR YOUR BUSINESS!
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 290-1 Filed: 12/09/19 Page: 49 of 70 PAGEID #:
                                     23816




                              Worldwide - 24 Hours
                                (877) 7029580                                                                 DATE: 1/3/2019
                                                                                                           INVOICE # 121918-803015
                              www.tsgreporting.com                                                            JOB # 149805
REPORTING

 Bill To:               Michael D. McKnight Esq.
                        Ogletree, Deakins, Nash, Smoak & Stewart P.C.
                        4208 Six Forks Road, Suite 1100
                        Raleigh, NC 27609




 CASE:                  Ohio A. Philip Randolph Institute v. Ryan Smith
 WITNESS:               Steven Stivers
 DATE:                  12/19/2018
 LOCATION:              Columbus, OH

 Billing Comments I Instructions:               Exhibits shipped separately.




      SHIP VIA                  Email                  TERMS                    net 30


                             SERVICES                                      # PAGES / QTY             UNIT PRICE                AMOUNT

                       Certified Transcript                                       136                    $3.45                  $469.20
      Compressed / ASCII / Word Index - Complimentary                               1                   $45.00                    $0.00
           Exhibits - Scanned & Hyperlinked - B&W                                  35                   $0.15                    $5.25
           Exhibits - Scanned & Hyperlinked - Color                                69                    $0.25                   $17.26
   File Creation Fee - Hyperlinked Exhibits - Complimentary                        1                    $45.00                   $0.00

                                                                                                    SUBTOTAL                    $491.70
                                                                                         SHIPPING & HANDLING                     $40.00
                                                                                                       TOTAL                    $531.70



            Please make all checks payable to: TSG Reporting, Inc.    Federal ID
               Remit by Mail to: TSG Reporting, Inc. PO Box 95568 Grapevine, TX 76099-9708
       For prompt payment processing, please include the invoice # with your check. All balances in arrears will be assessed a late fee of
                         1.5% per month, not to exceed the legal limit. If you have any questions, please call TSG.
                                                 THANK YOU FOR YOUR BUSINESS!
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 290-1 Filed: 12/09/19 Page: 50 of 70 PAGEID #:
                                     23817




                             Worldwide - 24 Hours
                                                                                                            7NVOIC
                               (877) 702-9580                                                                DATE: 12/31/2018
                                                                                                          INVOICE # 121818-803056
                             www.tsgreporting.com                                                             JOB # 151983
REPORTING

Bill To:              Michael D. McKnight Esq,
                      Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
                      4208 Six Forks Road, Suite 1100
                      Raleigh, NC 27609




CASE:                 Ohio A. Philip Randolph Institute v. Ryan Smith
WITNESS:              Randall W. Routt
DATE:                 12/18/2018
LOCATION:             Columbus, OH

Billing Comments / Instructions:               Exhibits shipped separately.




     SHIP VIA                  Email                  TERMS                    net 30


                            SERVICES                                      # PAGES / QTY             UNIT PRICE                AMOUNT

                      Certified Transcript                                       223                     $3.45                 $769.35
     Compressed / ASCII / Word Index - Complimentary                              1                     $45.00                  $0.00
          Exhibits - Scanned & Hyperlinked - B&W                                  63                     $0.15                  $9.45
          Exhibits - Scanned & Hyperlinked - Color                               111                     $0.25                 $27.75
  File Creation Fee - Hyperlinked Exhibits - Complimentary                        1                     $45.00                  $0.00

                                                                                                   SUBTOTAL                    $806.55
                                                                                        SHIPPING & HANDLING                    $40.00
                                                                                                      TOTAL                    $846.55



           Please make all checks payable to: TSG Reporting, Inc.     Federal ID
              Remit by Mail to: TSG Reporting, Inc. PO Box 95568  Grapevine, TX 76099-9708
      For prompt payment processing, please include the invoice # with your check. All balances in arrears will be assessed a late fee of
                        1.5% per month, not to exceed the legal limit. If you have any questions, please call TSG.
                                                THANK YOU FOR YOUR BUSINESS!
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 290-1 Filed: 12/09/19 Page: 51 of 70 PAGEID #:
                                     23818




                               Worldwide - 24 Hours
                                                                                                                      Yti
                                 (877) 702-9580                                                               DATE: 1/10/2019
                               www.tsgreporting.com                                                        INVOICE # 121918-660456
                                                                                                              JOB # 153105
REPORTING

 Bill To:               Michael D. McKnight Esq.
                        Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
                        4208 Six Forks Road, Suite 1100
                        Raleigh, NC 27609




 CASE:                  Ohio A. Philip Randolph Institute v. Ryan Smith
 WITNESS:               Congressman William Johnson
 DATE:                  12/19/2018
 LOCATION:              Columbus, OH

 Billing Comments / Instructions:               Exhibits shipped separately,




      SHIP VIA                  Email                  TERMS                     net 30


                             SERVICES                                      # PAGES 1QTY              UNIT PRICE                AMOUNT
                      Certified Transcript                                        133                     $3.45                 $458.85
            Certified Transcript - Early AM Pages                                  30                     $1.25                  $37,50
     Compressed / ASCII / Word Index - Complimentary                               1                     $45.00                   $0.00
          Exhibits - Scanned & Hyperlinked - B&W                                   34                     $0.15                  $5.10
          Exhibits - Scanned & Hyperlinked - Color                                78                      $0.25                 $19.50
  File Creation Fee - Hyperlinked Exhibits - Complimentary                         1                     $45.00                  $0.00

                                                                                                     SUBTOTAL                   $520.95
                                                                                          SHIPPING & HANDLING                    $40,00
                                                                                                        TOTAL                   $560,95


            Please make all checks payable to: TSG Reporting, Inc.    Federal ID
               Remit by Mail to: TSG Reporting, Inc. PO Box 95568 Grapevine, TX 76099-9708
       For prompt payment processing, please include the invoice # with your check. All balances in arrears will be assessed a late fee of
                         1.5% per month, not to exceed the legal limit. If you have any questions, please call TSG.
                                                 THANK YOU FOR YOUR BUSINESS!
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 290-1 Filed: 12/09/19 Page: 52 of 70 PAGEID #:
                                     23819




                               Worldwide - 24 Flours
                                                                                                          INVOICE
                                 (877) 702-9580                                                             DATE: 12/18/2018
                               www.tsgreporting.com                                                      INVOICE # 113018-659506
                                                                                                             JOB # 149799
  REPORTING

  Bill To:              Michael D, McKnight Esq.
                        Ogletree, Deakins, Nash, Smoak & Stewart, P,C.
                        4208 Six Forks Road, Suite 1100
                        Raleigh, NC 27609



  CASE:                 Ohio A. Philip Randolph Institute v. Larry Householder
  WITNESS:              Chris Jankowski
  DATE:                 11/30/2018
  LOCATION:             Washington, DC

  Billing Comments / Instructions:              Exhibits shipped separately.




       SHIP VIA                 Email                  TERMS                    net 30


                             SERVICES                                     # PAGES / QTY             UNIT PRICE               AMOUNT
                       Certified Transcript                                      168                    $3.45                 $579.60
      'Compressed / ASCII / Word Index - Complimentary                            1                    $45.00                  $0,00
           Exhibits - Scanned & Hyperlinked - B&W                                 92                    $0.15                 $13.80
   File Creation Fee - Hyperlinked Exhibits - Complimentary                       1                    $45.00                  $0,00

                                                                                                    SUBTOTAL                  $593.40
                                                                                         SHIPPING & HANDLING                  $40.00
                                                                                                       TOTAL                  $633.40


         Please make all checks payable to: TSG Reporting, Inc.    Federal ID
            Remit by Mail to: TSG Reporting, Inc. PO Box 95568 Grapevine, TX 76099-9708
      For prompt payment processing, please include the invoice # with your check. All balances in arrears will be assessed a late fee of
                        1,5% per month, not to exceed the legal limit, If you have any questions, please call TSG,
                                                THANK YOU FOR YOUR BUSINESS!
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 290-1 Filed: 12/09/19 Page: 53 of 70 PAGEID #:
                                     23820




                                Worldwide - 24 Hours
                                                                                                           INVOICE
                                  (877) 702-9580                                                             DATE: 12/29/2018
                                                                                                          INVOICE # 121218-802895
                                wwwlsgreporting.com                                                           JOB # 152650C
  REPORTING
  Bill To:               Ann Yackshaw Esq.
                         Ohio Attorney General's Office
                         30 East Broad Street
                         14th Floor
                         Columbus, OH 43215


  CASE:                  Ohio A, Philip Randolph Institute v. Larry Householder
  WITNESS:               Catherine Turcer / Ann Henkener
  DATE:                  12/12/2018
  LOCATION:              Columbus, OH /// Marion, OH

  Billing Comments / Instructions:




       SHIP VIA                Overnight                TERMS                    net 30


                              SERVICES                                     # PAGES I QTY            UNIT PRICE                  AMOUNT
                       Certified Transcript                                       148                    $3,45              '   $510,60
             Certified Transcript - Early AM Pages                                27                     $1,25                   $33.75
      Compressed /ASCII / Word Index - Complimentary                               2                    $45.00                   $0.00
           Exhibits - Scanned & Hyperlinked - B&W                                 79                     $0.25                  $19.75
           Exhibits - Scanned & Hyperlinked - Color                               33                    $1.00                   $33.00
   File Creation Fee - Hyperlinked Exhibits - Complimentary                        1                    $45.00                   $0.00

                                                                                                     SUBTOTAL                   $597.10
                                                                                          SHIPPING & HANDLING                   $50.00
                                                                                                        TOTAL                   $647.10


          Please make all checks payable to: TSG Reporting, Inc,    Federal ID
             Remit by Mail to: TSG Reporting, Inc. PO Box 95568 Grapevine, TX 76099-9708
       For prompt payment processing, please include the invoice # with your check. All balances in arrears will be assessed a late fee of
                         1,5% per month, not to exceed the legal limit. If you have any questions, please call TSG,
                                                 THANK YOU FOR YOUR BUSINESS!
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 290-1 Filed: 12/09/19 Page: 54 of 70 PAGEID #:
                                     23821




                                Worldwide - 24 Hours
                                                                                                           INVOICE
                                  (877) 702.9580                                                             DATE: 12/24/2018
                                                                                                          INVOICE # 111418-705606
                                www.tsgreporting.com
                                                                                                              JOB # 149794
  REPORTING

   Bill To:              Michael D. McKnight Esq.
                         Ogletree, Deaklns, Nash, Smoak & Stewart, P.C.
                         4208 Six Forks Road, Suite 1100
                         Raleigh, NC 27609



  CASE:                  Ohio A, Philip Randolph Institute v. Larry Householder
  WITNESS:               Thomas B. Whatman
  DATE:                  11/14/2018
  LOCATION:              Columbus, OH

  Billing Comments / Instructions:




        SHIP VIA                 Email                  TERMS                    net 30


                              SERVICES                                     # PAGES I QTY            UNIT PRICE                AMOUNT
                     Certified Transcript                                         228                    $3.45                 $786.60
       Compressed / ASCII / Word Index - Complimentary                             1                    $45.00                  $0,00

                                                                                                     SUBTOTAL                  $786,60
                                                                                          SHIPPING & HANDLING                   $0,00
                                                                                                        TOTAL                  $786,60


          Please make all checks payable to: TSG Reporting, Inc,    Federal ID
             Remit by Mail to: TSG Reporting, Inc, PO Box 95568 Grapevine, TX 76099-9708
       For prompt payment processing, please include the invoice # with your check, All balances in arrears will be assessed a late fee of
                         1.5% per month, not to exceed the legal limit, If you have any questions, please call TSG.
                                                 THANK YOU FOR YOUR BUSINESS!
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 290-1 Filed: 12/09/19 Page: 55 of 70 PAGEID #:
                                     23822




                               Worldwide - 24 Hours
                                 (877) 702-9580                                                               DATE: 2/7/2019
                                                                                                           INVOICE # 013119-661566
                               www.tsgreporting.com
                                                                                                              JOB # 154708
REPORTING

 Bill To:               Michael D. McKnight Esq.
                        Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
                        4208 Six Forks Road, Suite 1100
                        Raleigh, NC 27609




 CASE:                  Ohio A. Philip Randolph Institute v. Larry Householder, et al
 WITNESS:               Adam Kincaid cont w/pg 249
 DATE:                  1/31/2019
 LOCATION:              Washington, DC

 Billing Comments I Instructions:               Exhibits shipped separately.




      SHIP VIA                  Email                  TERMS                     net 30


                             SERVICES                                      # PAGES / QTY             UNIT PRICE                AMOUNT
                       Certified Transcript                                       340                     $3.45                $1,173.00
              Certified Transcript - Daily Delivery                               340                     $3,45                $1,173.00
            Certified Transcript- Early AM Pages                                  15                      $1,25                 $18.75
     Compressed / ASCII / Word Index - Complimentary                               1                     $45.00                  $0.00
          Exhibits - Scanned & Hyperlinked - B&W                                   73                     $0.25                 $18.25
          Exhibits - Scanned & Hyperlinked - Color                                49                      $1.00                 $49.00
  File Creation Fee - Hyperlinked Exhibits - Complimentary                         1                     $45.00                  $0.00

                                                                                                     SUBTOTAL                  $2,432.00
                                                                                          SHIPPING & HANDLING                   $40.00
                                                                                                        TOTAL                  $2,472.00



            Please make all checks payable to: TSG Reporting, Inc.    Federal ID
               Remit by Mail to: TSG Reporting, Inc. PO Box 95568 Grapevine, TX 76099-9708
       For prompt payment processing, please Include the invoice # with your check. All balances in arrears will be assessed a late fee of
                         1.5% per month, not to exceed the legal limit. If you have any questions, please call TSG.
                                               THANK YOU FOR YOUR BUSINESS!
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 290-1 Filed: 12/09/19 Page: 56 of 70 PAGEID #:
                                     23823




                              Exhibit B
   Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 290-1 Filed: 12/09/19 Page: 57 of 70 PAGEID #:
                                        23824
  A0
  Rev. 11/07)                                    UNITED STATES DISTRICT COURT
                                              FOR THE SOUTHERN DISTRICT OF OHIO
                                                           INVOICE NO:      20190996
                                                                                         MAKE CHECKS PAYABLE TO.
   Phillip J. Strach, Esq.                                                    Luke T. Lavin, RDR, CRR
   Ogletree, Deakins, Nash, Smoak &                                           Official Court Reporter
    Stewart, P.C.                                                             Potter Stewart U.S. Courthouse
   2301 Sugar Bush Road, Suite 600                                            100 East Fifth Street, Room 103
   Raleigh, NC 27612                                                          Cincinnati, OH 45202-3927
   Phone:           (919) 789-3179                                            Phone:     (513) 564-7675
   FAX:             (919) 783-9412
                                                                              Tax ID:
   e-mail: ohil.strach@ogletree.corn
   e-mail: ohil.strach@ogletree.corn                                          e-mail: Ilavin1605@gmaiLcorn
                                                                              e-mail: Ilatar
                                                                                          i linaiLcorn
                                                           DATE ORDERED:                            DATE DELIVERED:
                I   CRIMINAL           IX    CIVIL                          02-11-2019                                02-15-2019
Case Style: 1:18-CV-357, OAPRI, et al. v Larry Householder, et al.
Reporter's Transcript of Proceedings had on February 11, 2019, before a
Panel Consisting of The Honorable Timothy S. Black, The Honorable Karen
Nelson Moore and The Honorable Michael H. Watson.                  Transcript delivered
in PDF format via e-mail to phil . strach@ogletree . com.
                                  ORIGINAL                        1ST COPY                   2ND COPY                       TOTAL
 CATEGORY                                                                                                                  CHARGES
                          PAGES      PRICE     SUBTOTAL   PAGES    PRICE     SUBTOTAL    PAGES   PRICE      SUBTOTAL

 Ordinary
 14-Day

 Expedited                  114       4.85       552.90                                                                        552.90
 Daily
 Hourly

 Realtime

 Misc. Desc.                                                                                     MISC. CHARGES:

                                                                                                             TOTAL:           552.90

                                                                           LESS DISCOUNT FOR LATE DELIVERY:

                                                                                                 TAX (If Applicable):

                                                                                    LESS AMOUNT OF DEPOSIT:

                                                                                                  TOTAL REFUND:

                                                                                                         TOTAL DUE:           $552.90
                                                  ADDITIONAL INFORMATION
   Full price may be charged only if the transcript is delivered within the required time frame. For example, if an order
for expedited transcript is not completed and delivered within seven (7) calendar days, payment would be at the
ordinary delivery rate.
                                                     CERTIFICATION
   I certify that the transcript fees charged and page format used comply with the requirements of this court and the
Judicial Conference of the United States.
SIGNATURE:                                                                                           DATE
                                              s/ Luke T. Lavin                                                   02-15-2019
(All previous editions of this form are
cancelled and should be destroyed)
 Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 290-1 Filed: 12/09/19 Page: 58 of 70 PAGEID #:
                                      23825
                                                                                                         011611 ,
  A0
  Re v,11107)                                UNITED STATES DISTRICT COURT
                                          FOR THE SOUTHERN DISTRICT OF OHIO
                                                           NO; 2 019 10 00
                                                   INVOICE NO:
                                                                           MAKE CHECKS PAYABLE TO:
   Philip J, Strach, Esq.                                                  Luke T. Lavin, RDR, CRR
   Ogletree, Deakins, Nash, Smoak &                                        Official Court Reporter
    Stewart, P.C.                                                          Potter Stewart U.S. Courthouse
   2301 Sugar Bush Road, Suite 600                                         100 East Fifth Street, Room 103
   Raleigh, NC 27612                                                       Cincinnati, OH 45202-3927
   Phone;       (919) 789-3179                                             Phone:     (513) 564-7675
   FAX:
   FAX;         (919) 783-9412
                                                                           Tax ID:
   e-mail: phil.strach@ogletree.com                                        e-mail: ilati   lligall.com
                                                                                   ilavin1605@gmail.com
          _                                             DATE ORDERED:                            DATE DELIVERED:
                CRIMINAL           51(-(1 CIVIL
                                   5                                     02-15-2019
 Case Style: 1:18-CV-357, OAPRI, et al. v Householder, et al.
 Deposit for Reporter's Daily     Daily Copy Transcripts of Proceedings held in the
 above matter 03/04/19 through 03/15/19. All transcripts      transcripts to be delivered
 in PDF format via e—mail.

                              ORIGINAL                         1ST COPY                   2ND COPY                     TOTAL
 CATEGORY             PAGES      PRICE                 PAGES    PRICE                                                 CHARGES
                                           SUBTOTAL,                      SUBTOTAL    PAGES   PRICE      SUBTOTAL

 Ordinary
 14-Day
 Expedited
 Daily                 2000       6.05     12,100,00    4000     1.20     4,800.00                                     16,900.00
 Hourly

 Realtime

 Misc. Desc. Less Two-Thirds To Be Paid by Plaintiffs and Intervenors                         MISC. CHARGES:           11,267.00

                                                                                                          TOTAL:           5,633.00

                                                                        LESS DISCOUNT FOR LATE DELIVERY:

                                                                                              TAX (If Applicable):

                                                                                 LESS AMOUNT OF DEPOSIT:

                                                                                               TOTAL REFUND:

                                                                                                      TOTAL DUE:       $5,633.00
                                                  ADDITIONAL INFORMATION
   Full price may be charged only if the transcript is delivered within the required time frame. For example, if an order
for expedited transcript Is not completed and delivered within seven (7) calendar days, payment would be at the
ordinary delivery rate.
                                                     CERTIFICATION
   I certify that the transcript fees charged and page format used comply with the'requirements of this court and the
Judicial Conference of the United States.
SIGNATURE:                                                                                        DATE
                                          s/ Luke T. Lavin                                                    02-15-2019
 A prey ous e tions of this form are
cancelled and should be destroyed)
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 290-1 Filed: 12/09/19 Page: 59 of 70 PAGEID #:
                                     23826




                             Exhibit C
   Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 290-1 Filed: 12/09/19 Page: 60 of 70 PAGEID #:
                                        23827

,k,N OVA                                                                                                  Invoice
      Ak     OFFICE STRATEGIES
                                                                                                  Date      Invoice #

                                                                                              2/7/2019      4132143



   Bill To                                                       Ship To

 OGLETREE DEAKINS                                             OGLETREE DEAKINS
 4208 Six Forks Road                                          4208 Six Forks Road
 Raleigh, NC 27609                                            Raleigh, NC 27609




  Job Number         Client Matter Number      Contact                     Terms           Due Date        Due Time

     8887                072811-000001       L. Ostrander                  Net 30          3/9/2019         02/06

                             Description                             Quantity              Rate            Amount

BLOWBACKS - B/W 8.5 x 11                                                        2,920              0.07          204.40T
BLOWBACKS - 8.5 x 11 COLOR - 20LB                                                 232              0.50          116.00T
CUSTOM TABS                                                                       512              0.35          179.20T
ELECTRONIC EXHIBIT STICKERS                                                        64              1.00           64.00T
2" CLEARVIEW 3-RING BINDER D-RING BLACK                                             8              6.75           54.00T


Lisa.Ostrander@ogletreedeakins.com
919.789.3168




               Remit Payment To:                     Contact Us at                 Subtotal                     $617.60
               NOVA Office Strategies, Inc   Phone #        704.347.0055
                                                                                   Sales Tax (7.25%)             $44.78
                 129 W. Trade Street         Fax #          704.347.3421
                       Suite 1420                                                  Total                        $662.38
               Charlotte, NC 28202-5314        www.novaoffice.net


       Federal Tax ID#
    Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 290-1 Filed: 12/09/19 Page: 61 of 70 PAGEID #:
                                         23828

 firN OVA                                                                                                               Invoice
       A  '   OFFICE STRATEGIES
                                                                                                                Date      Invoice #

                                                                                                            2/27/2019     4132515



    Bill To                                                                    Ship To

 OGLETREE DEAKINS                                                            OGLETREE DEAKINS
 4208 Six Forks Road                                                         4208 Six Forks Road
 Raleigh, NC 27609                                                           Raleigh, NC 27609




  Job Number             Client Matter Number                 Contact                    Terms           Due Date        Due Time

  8952/80343                 072811-000001                  L. Ostrander                  Net 30         3/29/2019        02/25

                                   Description                                     Quantity              Rate            Amount

2/22/19 - Exhibit Binders
Plaintiff / Joint / Intervenors - 3 sets of each
BLOWBACKS - B/W 8.5 x 11                                                                   4,167                 0.07          291.69T
BLOWBACKS - 8.5 x 11 COLOR - 20LB                                                         10,896                 0.50        5,448.00T
CUSTOM TABS                                                                                2,025                 0.35          708.75T
5" CLEARVIEW 3-RING BINDER D-RING BLACK                                                        9                30.80          277.20T
4" CLEARVIEW 3-RING BINDER D-RING BLACK                                                       18                11.65          209.70T
AFTERHOURS LABOR                                                                              14                25.00          350.00

02/24/19 - Deposition of Niven & Cooper, Witness Notebook of Hood - 7
sets
BLOWBACKS - B/W 8.5 x 11                                                                      3,486              0.07          244.02T
BLOWBACKS - 8.5 x 11 COLOR - 20LB                                                                98              0.50           49.00T
CUSTOM TABS                                                                                      14              0.35            4.90T
1" CLEARVIEW 3-RING BINDERS D-RING BLACK                                                          7              4.75           33.25T

2/25/19 - Witness Notebook of Niven & Cooper - 7 sets
BLOWBACKS - B/W 8.5 x 11                                                                         14              0.07            0.98T
BLOWBACKS - 8.5 x 11 COLOR - 20LB                                                             1,988              0.50          994.00T
CUSTOM TABS                                                                                     119              0.35           41.65T
1" CLEARVIEW 3-RING BINDERS D-RING BLACK                                                         14              4.75           66.50T

2/25/19 - Plaintiff Exhibits - 3 sets
BLOWBACKS - B/W 8.5 x 11                                                                       111               0.07             7.77T


                  Remit Payment To:                                Contact Us at                 Subtotal
                 NOVA Office Strategies, Inc               Phone #         704.347.0055
                                                                                                 Sales Tax (7.25%)
                    129 W. Trade Street                    Fax #           704.347.3421
                          Suite 1420                                                             Total
                  Charlotte, NC 28202-5314                    www.novaoffice.net


        Federal Tax ID#



                                                                 Page 1
    Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 290-1 Filed: 12/09/19 Page: 62 of 70 PAGEID #:
                                         23829

 firN OVA                                                                                                           Invoice
       A  '   OFFICE STRATEGIES
                                                                                                            Date      Invoice #

                                                                                                        2/27/2019     4132515



   Bill To                                                                 Ship To

 OGLETREE DEAKINS                                                       OGLETREE DEAKINS
 4208 Six Forks Road                                                    4208 Six Forks Road
 Raleigh, NC 27609                                                      Raleigh, NC 27609




  Job Number            Client Matter Number             Contact                     Terms           Due Date        Due Time

  8952/80343               072811-000001               L. Ostrander                  Net 30          3/29/2019        02/25

                                Description                                    Quantity              Rate            Amount

BLOWBACKS - 8.5 x 11 COLOR - 20LB                                                          804               0.50          402.00T
CUSTOM TABS                                                                                333               0.35          116.55T
3" CLEARVIEW 3-RING BINDER D-RING BLACK                                                      3               7.25           21.75T

02/27/19 - Intervenors Exhibits - 3 sets
Lisa.Ostrander@ogletreedeakins.com
919.789.3168
BLOWBACKS - 8.5 x 11 COLOR - 20LB                                                           24               0.50             12.00T
CUSTOM TABS                                                                                 24               0.35              8.40T
1" CLEARVIEW 3-RING BINDERS D-RING BLACK                                                     3               4.75             14.25T

02/27/19 - Deposition of Burks & Simon - 7 sets
BLOWBACKS - B/W 8.5 x 11                                                                  1,554              0.07          108.78T
1" CLEARVIEW 3-RING BINDERS D-RING BLACK                                                     14              4.75           66.50T

02/27/19 - Witness Notebook Johnson & Burks - 7 sets
BLOWBACKS - 8.5 x 11 COLOR - 20LB                                                          175               0.50             87.50T
CUSTOM TABS                                                                                 63               0.35             22.05T
1" CLEARVIEW 3-RING BINDERS D-RING BLACK                                                    14               4.75             66.50T

02/28/19 - Transcripts - 2 sets
BLOWBACKS - 8.5 x 11 COLOR - 20LB                                                         3,132              0.50        1,566.00T

02/28/19 - Defendants Exhibits - 3 sets


                Remit Payment To:                              Contact Us at                 Subtotal
                NOVA Office Strategies, Inc            Phone #        704.347.0055
                                                                                             Sales Tax (7.25%)
                  129 W. Trade Street                  Fax #          704.347.3421
                        Suite 1420                                                           Total
                Charlotte, NC 28202-5314                 www.novaoffice.net


        Federal Tax ID#



                                                            Page 2
  Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 290-1 Filed: 12/09/19 Page: 63 of 70 PAGEID #:
                                       23830

 firN OVA                                                                                                Invoice
     A  '   OFFICE STRATEGIES
                                                                                                 Date      Invoice #

                                                                                             2/27/2019     4132515



  Bill To                                                       Ship To

OGLETREE DEAKINS                                             OGLETREE DEAKINS
4208 Six Forks Road                                          4208 Six Forks Road
Raleigh, NC 27609                                            Raleigh, NC 27609




 Job Number         Client Matter Number      Contact                     Terms           Due Date        Due Time

 8952/80343            072811-000001        L. Ostrander                  Net 30          3/29/2019        02/25

                           Description                              Quantity              Rate            Amount

BLOWBACKS - B/W 8.5 x 11                                                          42              0.07            2.94T
BLOWBACKS - 8.5 x 11 COLOR - 20LB                                              2,322              0.35          812.70T
CUSTOM TABS                                                                      384              0.35          134.40T
2" CLEARVIEW 3-RING BINDER D-RING BLACK                                            6              6.75           40.50T




              Remit Payment To:                     Contact Us at                 Subtotal                  $12,210.23
              NOVA Office Strategies, Inc   Phone #        704.347.0055
                                                                                  Sales Tax (7.25%)            $859.86
                129 W. Trade Street         Fax #          704.347.3421
                      Suite 1420                                                  Total                     $13,070.09
              Charlotte, NC 28202-5314        www.novaoffice.net


      Federal Tax ID#



                                                 Page 3
   Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 290-1 Filed: 12/09/19 Page: 64 of 70 PAGEID #:
                                        23831

,k,N OVA                                                                                                  Invoice
      Ak     OFFICE STRATEGIES
                                                                                                  Date      Invoice #

                                                                                              2/25/2019     4132526



   Bill To                                                       Ship To

 OGLETREE DEAKINS                                             OGLETREE DEAKINS
 4208 Six Forks Road                                          4208 Six Forks Road
 Raleigh, NC 27609                                            Raleigh, NC 27609




  Job Number         Client Matter Number      Contact                     Terms           Due Date        Due Time

     8944                072811-000001       L. Ostrander                  Net 30          3/27/2019        02/25

                             Description                             Quantity              Rate            Amount

BLOWBACKS - B/W 8.5 x 11                                                        1,095              0.07             76.65T
BLOWBACKS - 8.5 x 11 COLOR - 20LB                                                  87              0.50             43.50T
CUSTOM TABS                                                                       192              0.35             67.20T
2" CLEARVIEW 3-RING BINDER D-RING BLACK                                             3              6.75             20.25T


Lisa.Ostrander@ogletreedeakins.com
919.789.3168




               Remit Payment To:                     Contact Us at                 Subtotal                     $207.60
               NOVA Office Strategies, Inc   Phone #        704.347.0055
                                                                                   Sales Tax (7.25%)             $15.05
                 129 W. Trade Street         Fax #          704.347.3421
                       Suite 1420                                                  Total                        $222.65
               Charlotte, NC 28202-5314        www.novaoffice.net


       Federal Tax ID#
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 290-1 Filed: 12/09/19 Page: 65 of 70 PAGEID #:
                                     23832




                             Exhibit D
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 290-1 Filed: 12/09/19 Page: 66 of 70 PAGEID #:
                                     23833

                                                                                                           cn
                                                                                                           CD
                                                                   Court Name: US District Court S00
                                                                   Division: 1
                                                                   Receipt Number: 100CIN036712            co
                                                                   Cashier ID: beaverc
                                                                   Transaction Date: 05/08/2019
                                                                   Payer Name: Ogletree Deakins, Nash      CD
                                                                                                           CD
                                                                                                           00
                                                                   NOTICE OF APPEAL/DOCKETING FEE          un
                                                                    For: Ogletree Deakins, Nash
                                                                    Case/Party: D-OHS-1-18-CV-000357-001    4-1
                                                                    Amount:        $505.00                 00

                                                                   CHECK                                    7K
                                                                    Remitter: Ogletree Deakins, Nash
                                                                    Check/Money Order Num: 84007694
                  -.2   S.
                                                                    Amt Tendered: $505.00
                                                                  Total Due:      s505.00
                                                                  Total Tendered: s505.00
                                                                  Change Amt:     S0.00
                                                                                                            'co
                                                                                                             C)

                             41                                   A fee of $53.00 will be assessed on       j\-)
                                                                  all returned checks.




                                                                                                                  tiTLEZ :# aI2SVd T
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 290-1 Filed: 12/09/19 Page: 67 of 70 PAGEID #:
                                     23834




                              Exhibit E
Case:
 Case:1:18-cv-00357-TSB-KNM-MHW
       1:18-cv-00357-TSB-KNM-MHWDoc
                                 Doc#:#:288
                                         290-1
                                            Filed:
                                                Filed:
                                                   11/08/19
                                                       12/09/19
                                                             Page:
                                                                Page:
                                                                   1 of68
                                                                        3 of
                                                                          PAGEID
                                                                             70 PAGEID
                                                                                  #: 23760
                                                                                        #:
                                       23835

                         Supreme Court of the United States
                                Office of the Clerk
                            Washington, DC 20543-0001

                                                                             Scott S. Harris
                                                                             Clerk of the Court
                                                                             (202) 479-3011

                                          November 8, 2019


    Office of the Clerk
    United States District Court for
     the Southern District of Ohio
    Potter Stewart U. S. Courthouse
    Room 103
    100 East Fifth Street
    Cincinnati, Ohio 45202

            Re: Larry Householder, et al.
                v. Ohio A. Philip Randolph Institute, et al.,
                No. 19-70 (Your docket No. 1:18-cv-357)

    Dear Clerk:

            Attached please find a certified copy of the judgment of this Court in the above-entitled
    case.


                                                              Sincerely,

                                                              SCOTT S. HARRIS, Clerk

                                                              By
                                                                   r-k-effgradc
                                                              Hervé Bocage
                                                              Judgments/Mandates Clerk

    Enc.
    cc:     All counsel of record
Case:
 Case:1:18-cv-00357-TSB-KNM-MHW
       1:18-cv-00357-TSB-KNM-MHWDoc
                                 Doc#:#:288
                                         290-1
                                            Filed:
                                                Filed:
                                                   11/08/19
                                                       12/09/19
                                                             Page:
                                                                Page:
                                                                   2 of69
                                                                        3 of
                                                                          PAGEID
                                                                             70 PAGEID
                                                                                  #: 23761
                                                                                        #:
                                       23836

                        Supreme Court of the United States
                               Office of the Clerk
                           Washington, DC 20543-0001
                                                                          Scott S. Harris
                                                                          Clerk of the Court
                                                                          (202) 479-3011


                                          November 8, 2019


    Mr. Benjamin Michael Flowers, Esq.
    Office of the Ohio Attorney General
    30 E. Broad Street
    Columbus, Ohio 43215

          Re: Larry Householder, et al.
              v. Ohio A. Philip Randolph Institute, et al.,
              No. 19-70

    Dear Mr. Flowers:

          Today, a certified copy of the judgment of this Court in the above-entitled case was
    emailed to the Clerk, United States District Court for the Southern District of Ohio.

           The appellants are given recovery of costs in this Court as follows:

                  Clerk’s costs:      $300.00

           This amount may be recovered from the appellees.

                                                         Sincerely,

                                                         SCOTT S. HARRIS, Clerk

                                                          By
                                                               r ff9t.J-c
                                                          Herve’ Bocage
                                                          Judgments/Mandates Clerk




    cc:    Clerk, United States District Court
            for the Southern District of Ohio
                (Your docket No. 1:18-cv-357)
Case:
 Case:1:18-cv-00357-TSB-KNM-MHW
       1:18-cv-00357-TSB-KNM-MHWDoc
                                 Doc#:#:288 Filed:
                                         290-1     11/08/19
                                                Filed:       Page:
                                                       12/09/19    3 of70
                                                                Page:   3 of
                                                                          PAGEID  #: 23762
                                                                             70 PAGEID  #:
                                       23837

                         Supreme Court of the United States

                                                  No. 19-70


                                    LARRY HOUSEHOLDER, ET AL.,

                                                                            Appellants

                                                      v.

                       OHIO A. PHILIP RANDOLPH INSTITUTE, ET AL.


            ON APPEAL from the United States District Court for the Southern District of

    Ohio.

            THIS CAUSE having been submitted on the statement as to jurisdiction and the

    motion to dismiss.

            ON CONSIDERATION WHEREOF, it is ordered and adjudged by this Court that

    the judgment of the above court is vacated with costs, and the case is remanded to the

    United States District Court for the Southern District of Ohio for further consideration in

    light of Rucho v. Common Cause, 588 U. S. ___ (2019).

            IT IS FURTHER ORDERED that the appellants Larry Householder, et al. recover

    from the Ohio A. Philip Randolph Institute, et al. Three Hundred Dollars ($300.00) for costs

    herein expended.

                                               October 7, 2019



    Clerk’s costs:         $300.00




                         Court of the United States
